Exhibit 10.12
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of April 16, 2015, by
and among Uni-Pixel, Inc., a Delaware corporation, with headquarters located at
8708 Technology Forest Place, Suite 100, The Woodlands, Texas 77381 (the
"Company"), and the investors listed on the Schedule of Buyers attached hereto
(individually, a "Buyer" and collectively, the "Buyers").
 
WHEREAS:
 
A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule
506(b) of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the 1933 Act.
 
B. The Company has authorized a new series of (i) senior secured convertible
notes of the Company, in substantially the form attached hereto as Exhibit A
(the "Notes"), which Notes shall be convertible into the Company's common stock,
par value $0.001 per share (the "Common Stock") (the shares of Common Stock
issuable pursuant to the terms of the Notes, including, without limitation, upon
conversion or otherwise, collectively, the "Conversion Shares"), in accordance
with the terms of the Notes and (ii) warrants, in substantially the form
attached hereto as Exhibit B (the "Warrants"), which Warrants shall be
exercisable into shares of Common Stock (the shares of Common Stock issuable
pursuant to the terms of the Warrants, including, without limitation, upon
exercise or otherwise, collectively, the "Warrant Shares").
 
C. Each Buyer wishes to purchase, severally and not jointly, and the Company
wishes to sell at the Initial Closing (as defined below), upon the terms and
conditions stated in this Agreement, (i) that aggregate principal amount of
Notes set forth opposite such Buyer's name in column (3)(a) on the Schedule of
Buyers attached hereto (which aggregate principal amount for all Buyers shall be
$15,000,000) (the "Initial Notes"), and (ii) Warrants representing the right to
initially acquire up to that number of Warrant Shares subject to adjustment upon
the Additional Closing (as defined below), set forth opposite such Buyer's name
in column (4) on the Schedule of Buyers.
 
D. Each Buyer wishes to purchase, and the Company wishes to sell at the
Additional Closing, upon the terms and conditions stated in this Agreement, that
aggregate principal amount of Notes set forth opposite such Buyer's name in
column (3)(b) on the Schedule of Buyers attached hereto (which aggregate
principal amount for all Buyers shall be $5,000,000) (the "Additional Notes" and
together with the Initial Notes, collectively referred to as the "Notes").
 
E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
substantially the form attached hereto as Exhibit C (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
F. The Notes bear interest, which at the option of the Company, subject to
certain conditions, may be paid in shares of Common Stock (the "Interest
Shares").
 
G. The Notes will rank senior to all outstanding and future indebtedness of the
Company, and its Subsidiaries (as defined in Section 3(a)), will be guaranteed
by all direct and indirect Subsidiaries, currently formed or formed in the
future, as evidenced by a guarantee agreement, in substantially the form
attached hereto as Exhibit D (as amended or modified from time to time in
accordance with its terms, the "Guarantee Agreement"), and will be secured by a
first priority perfected security interest (subject to Permitted Liens under and
as defined in the Notes) in all of the current and future assets of the Company
and all direct and indirect Subsidiaries of the Company currently formed or
formed in the future, as evidenced by a pledge and security agreement, in
substantially the form attached hereto as Exhibit E, (as amended or modified
from time to time in accordance with its terms, the "Security Agreement").
 
H. The Notes, the Conversion Shares, the Interest Shares, the Warrants and the
Warrant Shares collectively are referred to herein as the "Securities".
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF NOTES AND WARRANTS.
 
(a) Purchase of Notes and Warrants.
 
(i) Initial Closing.  Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6(a) and 7(a) below as provided therein, the Company shall
issue and sell to each Buyer, and each Buyer, severally but not jointly, agrees
to purchase from the Company on the Initial Closing Date (as defined below) (1)
Initial Notes in an aggregate principal amount as is set forth opposite such
Buyer's name in column (3)(a) on the Schedule of Buyers and (2) Warrants to
initially acquire up to that number of Warrant Shares, subject to adjustment
upon the Additional Closing, as is set forth opposite such Buyer's name in
column (4) on the Schedule of Buyers (the "Initial Closing").
 
(ii) Additional Closing.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6(b) and 7(b) below as provided therein, the
Company shall issue and sell to each Buyer, and each such Buyer, severally but
not jointly, agrees to purchase from the Company on the Additional Closing Date
(as defined below), Additional Notes in an aggregate principal amount as is set
forth opposite such Buyer's name in column (3)(b) on the Schedule of Buyers (the
"Additional Closing" and, together with the Initial Closing Date, each a
"Closing").
 
(b) Closing Date.
 
(i) Initial Closing Date.  The date and time of the Initial Closing (the
"Initial Closing Date") shall be 10:00 a.m., New York City time, on the date
hereof (or such other date and time as is mutually agreed to by the Company and
each Buyer) after notification of satisfaction (or waiver) of the conditions to
the Initial Closing set forth in Sections 6(a) and 7(a) below as provided
therein at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York,
New York 10022.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(ii) Additional Closing Date.  The date and time of the Additional Closing (the
"Additional Closing Date" and, together with the Initial Closing Date, each a
"Closing Date") shall be 10:00 a.m., New York City time, on the date specified
in the Additional Closing Notice (as defined below) (or such other date and time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Additional Closing set forth
in Sections 6(b) and 7(b) below as provided therein, provided that, unless
waived by such Buyer at any time in its sole discretion, no Buyer shall be
obligated to close earlier than the tenth (10th) Trading Day after the date on
which both (1) the Stockholder Approval (as defined below) has been obtained and
(2) one or more Registration Statements (as defined in the Registration Rights
Agreement) covering all of the Registrable Securities (as defined in the
Registration Rights Agreement) pursuant the Registration Rights Agreement has
been declared effective by the SEC.  The Company shall deliver a written notice
(the "Company Additional Closing Notice"), providing whether the Company has
satisfied the conditions to an Additional Closing set forth in Section 7(b).  If
the Company has not satisfied one or more conditions to the Additional Closing
set forth in Section 7(b), the Company shall not be entitled to require the
Buyers to purchase Additional Notes at such Additional Closing and no Buyer
shall be required to purchase Additional Notes unless the conditions to the
Additional Closing set forth in Section 7(b) have been satisfied (or waived)
prior to December 1, 2015, but each Buyer may elect, in such Buyer's sole and
absolute discretion, by written notice to the Company (a "Buyer Additional
Closing Notice") to waive any such condition or conditions, and may elect to
purchase the Additional Notes as set forth opposite such Buyer's name in column
(3)(b) of the Schedule of Buyers.  The location of the Additional Closing shall
be at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New
York 10022. As used herein "Trading Day" means any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that "Trading Day" shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00 p.m., New York Time).
 
(c) Purchase Price.  The aggregate purchase price for the Initial Notes and the
Warrants to be purchased by each Buyer at the Initial Closing (the "Initial
Purchase Price") shall be the amount set forth opposite each Buyer's name in
column (5)(a) of the Schedule of Buyers (less, in the case of Hudson Bay, any
amounts withheld pursuant to Section 4(g) hereof).  The aggregate purchase price
for the Additional Notes to be purchased by each Buyer at the Additional Closing
(the "Additional Purchase Price") shall be the amount set forth opposite each
Buyer's name in column (5)(b) of the Schedule of Buyers (less, in the case of
Hudson Bay, any amounts withheld pursuant to Section 4(g) hereof).  Each Buyer
shall pay $1,000 for each $1,000 of principal amount of Notes and related
Warrants to be purchased by such Buyer at each respective Closing.  The Buyers
and the Company agree that the Notes and the Warrants constitute an "investment
unit" for purposes of Section 1273(c)(2) of the Internal Revenue Code of 1986,
as amended (the "Code").  The Buyers and the Company mutually agree that the
allocation of the issue price of such investment unit between the Initial Notes
and the Warrants in accordance with Section 1273(c)(2) of the Code and Treasury
Regulation Section 1.1273-2(h) shall be an aggregate amount of $57,556.05
allocated to the Warrants and the balance of the Initial Purchase Price
allocated to the Initial Notes, and neither the Buyers nor the Company shall
take any position inconsistent with such allocation in any tax return or in any
judicial or administrative proceeding in respect of taxes. The Buyers and the
Company mutually agree that the allocation of the issue price of such investment
unit between the Additional Notes and the Warrants for the additional shares of
Common Stock that become issuable thereunder as of the Additional Closing Date
(the "Additional Warrants") in accordance with Section 1273(c)(2) of the Code
and Treasury Regulation Section 1.1273-2(h) shall be an aggregate amount of
$19,185.35 allocated to the Additional Warrants and the balance of the
Additional Purchase Price allocated to the Additional Notes, and neither the
Buyers nor the Company shall take any position inconsistent with such allocation
in any tax return or in any judicial or administrative proceeding in respect of
taxes.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d) Form of Payment.  On the Initial Closing Date, (i) each Buyer shall pay its
respective Initial Purchase Price (less, in the case of Hudson Bay, any amounts
withheld pursuant to Section 4(g) hereof) to the Company for the Initial Notes
and the Warrants to be issued and sold to such Buyer at the Initial Closing by
wire transfer of immediately available funds in accordance with the Company's
written wire instructions on Company letterhead signed by an authorized
representative of the Company and (ii) the Company shall deliver to each Buyer
(x) the Initial Notes (allocated in the principal amounts as such Buyer shall
request) and (y) the Warrants (allocated in such amounts as such Buyer shall
request), in each case, which such Buyer is then purchasing hereunder, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.  On each Additional Closing Date, (1) each Buyer shall pay its
respective Additional Purchase Price (less, in the case of Hudson Bay, any
amounts withheld pursuant to Section 4(g) hereof) to the Company for the
Additional Notes to be issued and sold to such Buyer at such Additional Closing
by wire transfer of immediately available funds in accordance with the Company's
written wire instructions on Company letterhead signed by an authorized
representative of the Company and (2) the Company shall deliver to each Buyer
the Additional Notes (allocated in the principal amounts as such Buyer shall
request), in each case, which such Buyer is then purchasing hereunder, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.
 
2. BUYER'S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:
 
(a) No Public Sale or Distribution.  Such Buyer is (i) acquiring the Notes and
the Warrants and (ii) upon conversion of the Notes and exercise of the Warrants
will acquire the Conversion Shares issuable pursuant to the Notes and the
Warrant Shares issuable upon exercise of the Warrants, for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person (as defined below) to
distribute any of the Securities.  For purposes of this Agreement, "Person"
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b) Accredited Investor Status.  Such Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.
 
(c) Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(d) Information.  Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer.  Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer's right to rely on the Company's representations and warranties contained
herein.  Such Buyer understands that its investment in the Securities involves a
high degree of risk.  Such Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.
 
(e) No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(f) Transfer or Resale.  Such Buyer understands that except as provided in the
Registration Rights Agreement:  (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, "Rule 144");
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption
thereunder.  Notwithstanding the foregoing, the Securities may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document (as defined in Section
3(b)), including, without limitation, this Section 2(f).
 
 
-5-

--------------------------------------------------------------------------------

 
 
(g) Legends.  Such Buyer understands that the certificates or other instruments
representing the Notes and the Warrants and, until such time as the resale of
the Conversion Shares and the Warrant Shares have been registered under the 1933
Act as contemplated by the Registration Rights Agreement, the stock certificates
representing the Conversion Shares and the Warrant Shares, except as set forth
below, shall bear any legend as required by the "blue sky" laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company ("DTC"), if, unless otherwise required
by state securities laws, (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iii) the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.  The Company shall be responsible for the
fees of its transfer agent and all DTC fees associated with such issuance.  Each
Investor shall have the right to pay such fees otherwise payable by the Company
to its transfer agent and DTC on behalf of the Company. The Company shall
promptly reimburse the Investors for any such fees paid in connection with any
conversion of the Notes and/or exercise of the Warrants and related issuances of
Notes, Warrants and Common Stock. Payment by the Investors of such fees on
behalf of the Company in connection with such conversions, exercises and
issuances shall not prejudice or act as a waiver of any other rights of the
Investors under this Agreement.


 
-6-

--------------------------------------------------------------------------------

 
 
(h)       Validity; Enforcement.  This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors' rights and remedies.
 
(i) No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.
 
(j) Residency.  Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.
 
(k) General Solicitation.  Such Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or, to its knowledge, any other general solicitation or general
advertisement.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(l) Prohibited Transactions.  Such Buyer has not, directly or indirectly, and no
Person acting on behalf of or pursuant to any understanding with such Buyer
which had knowledge of the transactions contemplated hereby and that (x) has or
shares discretion relating to such Buyer's investments and trading or
information concerning such Buyer's investments or (y) is subject to such
Buyer's review or input concerning such Person's investments or trading (the
foregoing, "Buyer Trading Affiliates"), has engaged in any purchases or sales of
any securities, including any derivatives, of the Company (including, without
limitation, any Short Sales involving any of the Company’s securities) (a
“Transaction”) since the time that such Buyer was first contacted by the
Company, the Placement Agent or any other Person regarding the investment in the
Company contemplated herein.  Such Buyer covenants that neither it nor any Buyer
Trading Affiliate will engage, directly or indirectly, in any Transactions prior
to the time the transactions contemplated by this Agreement are publicly
disclosed.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the 1934 Act and all
types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers (but shall not be deemed to include
the location and/or reservation of borrowable Common Stock).
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers and Cowen and Company,
LLC as placement agent (the "Placement Agent") that:
 
(a) Organization and Qualification.  Each of the Company and its "Subsidiaries"
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted.  Each of the Company and its Subsidiaries
is duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect.  As used in this
Agreement, "Material Adverse Effect" means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents.  The
Company has no Subsidiaries except as set forth on Schedule 3(a).
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b) Authorization; Enforcement; Validity.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Warrants, the Registration Rights Agreement, the Lock-up
Agreements (as defined in Section7(x)), the Irrevocable Transfer Agent
Instructions (as defined in Section 5(b)), the Security Documents (as defined
below) and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the "Transaction Documents") and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes and the Warrants, and the reservation for issuance and the issuance of
the Conversion Shares and the reservation for issuance and issuance of Warrant
Shares issuable upon exercise of the Warrants have been duly authorized by the
Company's Board of Directors and (other than the filing with the SEC of one or
more Registration Statements (as defined in the Registration Rights Agreement)
in accordance with the requirements of the Registration Rights Agreement and
(other filings as may be required by state securities agencies) and the approval
of the Company’s Listing of Additional Shares application by The NASDAQ Stock
Market, no further filing, consent, or authorization is required by the Company,
its Board of Directors or its stockholders.  This Agreement and the other
Transaction Documents have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.  Each of the Subsidiaries party to any of the Transaction
Documents has the requisite power and authority to enter into and perform its
obligations under such Transaction Documents.  The execution and delivery by the
Subsidiaries party to any of the Transaction Documents of such Transaction
Documents and the consummation by such Subsidiaries of the transactions
contemplated thereby have been duly authorized by such Subsidiaries' respective
boards of directors (or other applicable governing body) and (other than filings
as may be required by state securities agencies) no further filing, consent, or
authorization is required by such Subsidiaries, their respective boards of
directors (or other applicable governing body) or stockholders (or other
applicable owners of equity of such Subsidiaries).  The Transaction Documents to
which any of the Subsidiaries are parties have been duly executed and delivered
by such Subsidiaries, and constitute the legal, valid and binding obligations of
such Subsidiaries, enforceable against them in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies.  For purposes of this Agreement,
the term "Security Documents" means Guarantee Agreement, the Security Agreement,
any account control agreement, any and all financing statements, fixture
filings, security agreements, pledges, assignments, mortgages, deeds of trust,
opinions of counsel, and all other documents requested by the Collateral
Agent  (as defined below) to create, perfect, and continue perfected or to
better perfect the Collateral Agent’s security interest in and liens on all of
the assets of the Company and each of its Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), and in
order to fully consummate all of the transactions contemplated hereby and under
the other Transaction Documents.
 
(c) Issuance of Securities.  The issuance of the Notes and the Warrants are duly
authorized and, upon issuance, shall be validly issued and free from all taxes,
liens and charges with respect to the issue thereof.  As of the Initial Closing,
a number of shares of Common Stock shall have been duly authorized and reserved
for issuance which equals or exceeds (the "Required Reserved Amount") the sum of
(i) 200% of the maximum number of Conversion Shares issued and issuable pursuant
to the Notes based on the Conversion Rate (as defined in the Notes) as of the
Initial Closing Date with respect the Initial Notes and the Additional Notes
(without taking into account any limitations on the issuance thereof pursuant to
the terms of the Notes) and (ii) the maximum number of Warrant Shares issued and
issuable pursuant to the Warrants, each as of the Trading Day immediately
preceding the applicable date of determination (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants).  As of
the date hereof, there are 87,531,768 shares of Common Stock authorized and
unissued.  Upon conversion of the Notes in accordance with the Notes or exercise
of the Warrants in accordance with the Warrants, as the case may be, the
Conversion Shares and the Warrant Shares, respectively, will be validly issued,
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.  Assuming the
accuracy of each of the representations and warranties set forth in Section 2 of
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the 1933 Act.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and any of its Subsidiaries parties to any of the
Transaction Documents and the consummation by the Company and any of its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes and the Warrants and reservation
for issuance and issuance of the Conversion Shares and the Warrant Shares) will
not (i) result in a violation of the Certificate of Incorporation (as defined in
Section (3(r)) or ByLaws (as defined in Section (3(r)), any memorandum of
association, certificate of incorporation, certificate of formation, bylaws, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or the articles of association or bylaws of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, credit facility, indenture or debt or other
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction
or decree (including foreign, federal and state securities laws and regulations
and the rules and regulations of The NASDAQ Capital Market (the "Principal
Market") and including all applicable foreign, federal and state laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected.
 
(e) Consents.  With the exception of obtaining approval from The NASDAQ Stock
Market of the Company’s Listing of Additional Shares application, neither the
Company nor any of its Subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof, except for the following consents,
authorizations, orders, filings and registrations (none of which is required to
be filed or obtained before the Initial Closing): (i) the filing of appropriate
UCC financing statements with the appropriate states and other authorities
pursuant to the Security Documents and (ii) the filing with the SEC of one or
more registration statements in accordance with the requirements of the
Registration Rights Agreement.  All consents, authorizations, orders, filings
and registrations which the Company or any of its Subsidiaries is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the Initial Closing Date, and the Company and its Subsidiaries are
unaware of any facts or circumstances that might prevent the Company or any of
its Subsidiaries from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.  The Company is not
in violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.  The issuance by the Company of the
Securities shall not have the effect of delisting or suspending the Common Stock
from the Principal Market.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(f) Acknowledgment Regarding Buyer's Purchase of Securities.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company, a "beneficial owner" of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the "1934 Act")).  The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company or
any of its Subsidiaries (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer's purchase of the
Securities.  The Company further represents to each Buyer that the Company's
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.
 
(g) No General Solicitation; Placement Agent's Fees.  Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to the Placement Agent in connection with the sale
of the Securities.  The Company shall pay, and hold each Buyer harmless against,
any liability, loss or expense (including, without limitation, attorney's fees
and out-of-pocket expenses) arising in connection with any such claim.  The
Company acknowledges that it has engaged the Placement Agent in connection with
the sale of the Securities.  Other than the Placement Agent, neither the Company
nor any of its Subsidiaries has engaged any placement agent or other agent in
connection with the sale of the Securities.
 
(h) No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
stockholders of the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated.  None of the Company,
its Subsidiaries, their affiliates and any Person acting on their behalf will
take any action or steps referred to in the preceding sentence that would
require registration of any of the Securities under the 1933 Act or cause the
offering of the Securities to be integrated with other offerings for purposes of
any such applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(i) Dilutive Effect.  The Company understands and acknowledges that the number
of Conversion Shares issuable pursuant to terms of the Notes will increase in
certain circumstances.  The Company further acknowledges that its obligation to
issue Conversion Shares pursuant to the terms of the Notes in accordance with
this Agreement and the Notes is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
(j) Application of Takeover Protections; Rights Agreement.  The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company's issuance of the Securities and any Buyer's
ownership of the Securities.  The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.
 
(k) SEC Documents; Financial Statements.  Except as disclosed in Schedule 3(k),
during the two (2) years prior to the date hereof, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof, and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents").  The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system.  As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement or in the
disclosure schedules to this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC
Documents, to the extent such agreements are required to be included or
identified pursuant to the rules and regulations of the SEC.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(l) Absence of Certain Changes.  Except as disclosed in Schedule 3(l), since
December 31, 2014, there has been no material adverse change and no material
adverse development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries.  Except as disclosed in Schedule 3(l), since December 31,
2014, neither the Company nor any of its Subsidiaries has (i) declared or paid
any dividends, or made any distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (except for
repurchases by the Company of shares of capital stock held by employees,
officers, directors, or consultants pursuant to an option of the Company to
repurchase such shares upon the termination of employment or services), (ii)
sold any assets, individually or in the aggregate, in excess of $100,000 outside
of the ordinary course of business or (iii) had capital expenditures,
individually or in the aggregate, in excess of $100,000.  Neither the Company
nor any of its Subsidiaries has taken any steps to seek protection pursuant to
any bankruptcy law nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact that would reasonably lead a creditor to do
so.  The Company and its Subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at any Closing, will not be Insolvent (as defined
below).  For purposes of this Section 3(l), "Insolvent" means, with respect to
any Person, (i) the present fair saleable value of such Person's assets is less
than the amount required to pay such Person's total Indebtedness (as defined in
Section 3(s)), (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such Person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
 
(m)      No Undisclosed Events, Liabilities, Developments or Circumstances.  No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(n) Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company (if
any), its Certificate of Incorporation or Bylaws or their organizational charter
or memorandum of association or certificate of incorporation or articles of
association or bylaws, respectively.  Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future.  During the two
(2) years prior to the date hereof, the Common Stock has been designated for
quotation on the Principal Market.  During the two (2) years prior to the date
hereof, (i) trading in the Common Stock has not been suspended by the SEC or the
Principal Market and (ii) the Company has received no communication, written or
oral, from the SEC or the Principal Market regarding the suspension or delisting
of the Common Stock from the Principal Market.  The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
(o) Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(p) Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
(q)      Transactions With Affiliates or Employees.  Except as set forth on
Schedule 3(q), none of the officers, directors or employees of the Company or
any of its Subsidiaries is presently a party to any transaction with the Company
or any of its Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company or any of its Subsidiaries, any corporation, partnership, trust or other
entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 100,000,000 shares of Common Stock, of which as
of the date hereof, 12,468,232 shares are issued and outstanding, 2,198,733
shares are reserved for issuance pursuant to the Company's stock option and
purchase plans and, 290,459 shares are reserved for issuance pursuant to
securities (other than the aforementioned options, the Notes and the Warrants)
exercisable or exchangeable for, or convertible into, Common Stock, and (ii)
10,000,000 shares of preferred stock, par value $0.001 per share, none of which
are issued and outstanding as of the date hereof.  All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable.  Except as disclosed in Schedule 3(r):  (i) none of the
Company's capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrips, rights or obligations to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares or capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements that
have not lapsed securing obligations in any material amounts, either singly or
in the aggregate, filed in connection with the Company or any of its
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company's or any of its Subsidiary's'
respective businesses and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.  The Company has furnished or made
available to the Buyers true, correct and complete copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's ByLaws, as amended and
as in effect on the date hereof (the "ByLaws"), and the terms of all securities
convertible into, or exercisable or exchangeable for shares of Common Stock and
the material rights of the holders thereof in respect thereto.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(s) Indebtedness and Other Contracts.  Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect.  Schedule 3(s) provides a detailed
description of the material terms of any such outstanding Indebtedness.  For
purposes of this Agreement:  (x) "Indebtedness" of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including, without limitation, "capital leases" in accordance with United States
generally accepted accounting principles (other than trade payables entered into
in the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with United States generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.
 
(t) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company's Subsidiaries or any
of the Company's or its Subsidiaries' officers or directors, whether of a civil
or criminal nature or otherwise, in their capacities as such, except as set
forth in Schedule 3(t).  The matters set forth in Schedule 3(t) would not
reasonably be expected to have a Material Adverse Effect.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(u) Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
(v) Employee Relations.
 
(i)           Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union.  The Company
and its Subsidiaries believe that their relations with their employees are
good.  No executive officer of the Company or any of its Subsidiaries (as
defined in Rule 501(f) of the 1933 Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer's employment with the Company or any such
Subsidiary.  No executive officer of the Company or any of its Subsidiaries, to
the knowledge of the Company or any of its Subsidiaries, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer, to the
knowledge of the Company or any of its Subsidiaries, does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.
 
(ii)           The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
(w)      Title.  The Company and its Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for Permitted Liens.  Any real property and facilities held under lease
by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(x) Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor ("Intellectual Property
Rights") necessary to conduct their respective businesses as now
conducted.  Each of the patents and patent licenses owned by the Company or any
of its Subsidiaries is listed on Schedule 3(x)(i).  Except as set forth in
Schedule 3(x)(ii), none of the Company's Intellectual Property Rights have
expired or terminated or have been abandoned or are expected to expire or
terminate or are expected to be abandoned, within three years from the date of
this Agreement.  The Company does not have any knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of
others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights.  Neither the Company nor any of its Subsidiaries is aware of
any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 
(y) Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term "Environmental Laws" means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(z) Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(aa)     Investment Company Status.  The Company is not, and upon consummation
of the sale of the Securities, and for so long any Buyer holds any Securities,
will not be, an "investment company," a company controlled by an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company" as such terms are defined in the Investment Company
Act of 1940, as amended.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(bb)    Tax Status.  The Company and each of its Subsidiaries (i) has made or
filed all U.S. federal, state and foreign income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
(cc)     Internal Accounting and Disclosure Controls.  The Company and each of
its Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.  The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company's management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure.  During the twelve months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness in any part of the system
of internal accounting controls of the Company or any of its Subsidiaries.
 
(dd)    Off Balance Sheet Arrangements.  There is no transaction, arrangement,
or other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(ee)     Ranking of Notes.  Except as set forth in Schedule 3(ee), no
Indebtedness of the Company or any of its Subsidiaries is senior to or ranks
pari passu with the Notes in right of payment, whether with respect of payment
of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.
 
(ff) Eligibility for Registration.  The Company is eligible to register the
Conversion Shares and the Warrant Shares for resale by the Buyers using Form S-3
promulgated under the 1933 Act.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(gg)    Transfer Taxes.  On each Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
(hh)    Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.
 
(ii) Acknowledgement Regarding Buyers' Trading Activity.  The Company
acknowledges and agrees that (a) none of the Buyers has been asked to agree, nor
has any Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or "derivative" securities based on securities issued
by the Company or to hold the Securities for any specified term; (b) any Buyer,
and counter-parties in "derivative" transactions to which any such Buyer is a
party, directly or indirectly, presently may have a "short" position in the
Common Stock, and (c) each Buyer shall not be deemed to have any affiliation
with or control over any arm's length counter-party in any "derivative"
transaction.  The Company further understands and acknowledges that (x) one or
more Buyers may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Conversion Shares and/or
the Warrant Shares are being determined or the conversion ratios or exchange
ratios of the Notes and/or Warrants are being adjusted or recalculated and (y)
such hedging and/or trading activities, if any, can reduce the value of the
existing stockholders' equity interest in the Company both at and after the time
the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Notes, the Warrants or any of the
documents executed in connection herewith.
 
(jj) U.S. Real Property Holding Corporation.  The Company is not, has never
been, and so long as any Securities remain outstanding, shall not become, a U.S.
real property holding corporation within the meaning of Section 897 of the Code
and the Company shall so certify upon any Buyer's request.
 
(kk)     Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the "BHCA") and to regulation by the Board of Governors of the
Federal Reserve System (the "Federal Reserve").  Neither the Company nor any of
its Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or
any  entity that is subject to the BHCA and to regulation by the Federal
Reserve.  Neither the Company nor any of its Subsidiaries or affiliates
exercises a controlling influence over the management or policies of a bank or
any entity that is subject to the BHCA and to regulation by the Federal Reserve.
 
 
-20-

--------------------------------------------------------------------------------

 
 
(ll) No Additional Agreements.  Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.
 
(mm)  Disclosure.  The Company confirms that, following its filing of the 8-K
pursuant to Section 4(i) with the SEC, neither it nor any other Person acting on
its behalf will have provided any of the Buyers or their agents or counsel with
any information that constitutes or could reasonably be expected to constitute
material, nonpublic information.  The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company.  All disclosure provided to the
Buyers regarding the Company, or any of its Subsidiaries, their business and the
transactions contemplated hereby, including the disclosure schedules to this
Agreement, furnished by or on behalf of the Company is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.
 
(nn)    Shell Company Status.  The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the 1933 Act.
 
(oo)    Stock Option Plans.  Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable stock option plan of
the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law.  No stock option granted under the
Company's stock option plan has been backdated.  The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(pp)    No Disagreements with Accountants and Lawyers.  There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents.  In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC.  Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.
 
(qq)    No Disqualification Events.  With respect to Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the 1933 Act ("Regulation D
Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an "Issuer Covered Person" and, together, "Issuer Covered Persons") is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.  The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.
 
(rr) Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.
 
(b) Form D and Blue Sky.  The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing.  The Company shall, on or before the
Initial Closing Date, take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Buyers at each Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Initial Closing
Date.  The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or "Blue Sky" laws
of the states of the United States following each Closing Date.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(c) Reporting Status.  Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all of the Conversion Shares and
Warrant Shares and none of the Notes or Warrants are outstanding (the "Reporting
Period"), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would no longer require or otherwise permit
such termination, and the Company shall take all actions necessary to maintain
its eligibility to register the Conversion Shares and Warrant Shares for resale
by the Investors on Form S-3.
 
(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely as set forth on Schedule 4(d).
 
(e) Financial Information.  The Company agrees to send the following to each
Investor during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile or e-mailed
copies of all press releases issued by the Company or any of its Subsidiaries,
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.  As used herein, "Business Day"
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.
 
(f) Listing.  The Company shall promptly secure the listing after the date
hereof of all of the Registrable Securities (as defined in the Registration
Rights Agreement) upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents.  The Company shall maintain the authorization for quotation of the
Common Stock on the Principal Market or any other Eligible Market (as defined in
the Warrants).  Neither the Company nor any of its Subsidiaries shall take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(f).
 
(g) Fees.  The Company shall reimburse Hudson Bay (a Buyer) or its designee(s)
(in addition to any other expense amounts paid to any Buyer or its counsel prior
to the date of this Agreement) for all costs and expenses incurred in connection
with the transactions contemplated by the Transaction Documents (including all
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), which amount may be withheld by such
Buyer from its purchase price for any Notes purchased at the Initial Closing or
the Additional Closing to the extent not previously reimbursed by the Company.
The Company shall be responsible for the payment of any placement agent's fees,
financial advisory fees, or broker's commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated
hereby, including, without limitation, any fees or commissions payable to the
Placement Agent.  The Company shall pay, and hold each Buyer harmless against,
any liability, loss or expense (including, without limitation, reasonable
attorney's fees and out-of-pocket expenses) arising in connection with any claim
relating to any such payment.  Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Buyers.
 
 
-23-

--------------------------------------------------------------------------------

 
 
(h) Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.  The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.
 
(i) Disclosure of Transactions and Other Material Information.  On or before
8:30 a.m., New York City time, on the first Business Day after this Agreement
has been executed, the Company shall issue a press release reasonably acceptable
to the Buyers and file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement (and all schedules and exhibits to this
Agreement), the form of Note, the form of the Warrant, the form of Lock-Up
Agreement, the Registration Rights Agreement and the Security Documents as
exhibits to such filing (including all attachments), the "8-K Filing").  From
and after the filing of the 8-K Filing with the SEC, no Buyer shall be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  In addition, effective upon
the filing of the 8-K Filing, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Buyers or any of their affiliates, on the other hand, shall
terminate.  The Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents, not
to, provide any Buyer with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express prior written consent of such Buyer.  If a
Buyer has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries from the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates or
agents, it may provide the Company with written notice thereof.  The Company
shall, within two (2) Trading Days of receipt of such notice, make public
disclosure of such material, nonpublic information.  In the event of a breach of
the foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in the Transaction Documents, a Buyer shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents.  No Buyer shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents for any such
disclosure.  To the extent that the Company delivers any material, non-public
information to a Buyer without such Buyer's consent, the Company hereby
covenants and agrees that such Buyer shall not have any duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
non-public information.  Subject to the foregoing, neither the Company, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of any
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Except for the Registration Statement
required to be filed pursuant to the Registration Rights Agreement, without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(j)        Additional Notes; Variable Securities; Dilutive Issuances.  So long
as any Buyer beneficially owns any Notes, the Company will not issue any Notes
other than to the Buyers as contemplated hereby and the Company shall not issue
any other securities that would cause a breach or default under the Notes.  For
so long as any Notes remain outstanding, the Company shall not, in any manner,
issue or sell any rights, warrants or options to subscribe for or purchase
Common Stock or directly or indirectly convertible into or exchangeable or
exercisable for Common Stock at a price which varies or may vary with the market
price of the Common Stock, including by way of one or more reset(s) to any fixed
price unless the conversion, exchange or exercise price of any such security
cannot be less than the then applicable Conversion Price (as defined in the
Notes) with respect to the Common Stock into which any Note is convertible or
the then applicable Exercise Price (as defined in the Warrants) with respect to
the Common Stock into which any Warrant is exercisable.
 
For so long as any Notes or Warrants remain outstanding, the Company shall not,
in any manner, enter into or affect any Dilutive Issuances (as defined in the
Warrants) if the effect of such Dilutive Issuance is to cause, or but for the
Securities Limitations (as defined below) would cause, the Company to be
required to issue upon conversion of any Note or exercise of any Warrant any
shares of Common Stock in excess of that number of shares of Common Stock which
the Company may issue upon conversion of the Notes and exercise of the Warrants
without breaching the Company's obligations under the rules or regulations of
the Principal Market, in each case without giving effect to (x) the limitations
on conversion contained in the Notes and (y) the limitations on exercise
contained in the Warrants (such limitations collectively, the "Securities
Limitations").
 
(k) Corporate Existence.  So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction (as defined in the Notes) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes and the Warrants.
 
 
-25-

--------------------------------------------------------------------------------

 
 
(l)        Reservation of Shares.  So long as any Buyer owns any Securities, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than the Required Reserve
Amount.  If at any time the number of shares of Common Stock authorized and
reserved for issuance is not sufficient to meet the Required Reserved Amount,
the Company will promptly take all corporate action necessary to authorize and
reserve a sufficient number of shares, including, without limitation, calling a
special meeting of stockholders to authorize additional shares to meet the
Company's obligations under Section 3(c) hereof, in the case of an insufficient
number of authorized shares, obtain stockholder approval of an increase in such
authorized number of shares, and voting the management shares of the Company in
favor of an increase in the authorized shares of the Company to ensure that the
number of authorized shares is sufficient to meet the Required Reserved Amount.
 
(m)      Conduct of Business.  The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(n) Additional Issuances of Securities.
 
(i) For purposes of this Section 4(n), the following definitions shall apply.
 
(1) "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
(2) "Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
(3) "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
(ii) From the date hereof until the earlier of (x) the time of the registration
of all of the Registrable Securities (as defined in the Registration Rights
Agreement) pursuant to and in accordance with the Registration Rights Agreement,
which registration remains in effect or (y) such time as all of the Registrable
Securities, if a registration statement is not available for the resale of all
of the Registrable Securities, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (the "Trigger Date"), the Company shall not, directly or indirectly,
file any registration statement with the SEC, or file any amendment or
supplement thereto, or grant any registration rights to any Person that can be
exercised prior to the earlier of such time as set forth above, other than (i)
pursuant to the Registration Rights Agreement, (ii) any registration statement
for the issuance of securities pursuant to an employee benefit plan or
securities award, as registered on Form S-8, (iii) no earlier than 20 days after
the Trigger Date (the "Extended Trigger Date"), any registration statement for
the issuance of the Company’s securities in an underwritten or other public
offering or (iv) a shelf-registration statement on Form S-3 for the issuance of
the Company's securities in a public offering provided that no such securities
may be issued pursuant thereto until the Extended Trigger Date.  From the date
hereof until Extended Trigger Date, the Company shall not, (i) directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries' equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Common Stock
or Common Stock Equivalents (any such offer, sale, grant, disposition or
announcement being referred to as a "Subsequent Placement") or (ii) be party to
any solicitations, negotiations or discussions with regard to the foregoing.
 
 
-26-

--------------------------------------------------------------------------------

 
 
(iii) From the Extended Trigger Date until the two (2) year anniversary of the
last completed Closing Date, the Company will not, directly or indirectly,
effect any Subsequent Placement unless the Company shall have first complied
with this Section 4(n)(iii).
 
(1) The Company shall deliver to each Buyer an irrevocable written notice (the
"Offer Notice") of any proposed or intended issuance or sale or exchange (the
"Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Buyers at least thirty-five percent (35%) of the Offered Securities,
allocated among such Buyers (a) based on such Buyer's pro rata portion of the
aggregate principal amount of Notes purchased hereunder (the "Basic Amount"),
and (b) with respect to each Buyer that elects to purchase its Basic Amount, any
additional portion of the Offered Securities attributable to the Basic Amounts
of other Buyers as such Buyer shall indicate it will purchase or acquire should
the other Buyers subscribe for less than their Basic Amounts (the
"Undersubscription Amount"), which process shall be repeated until the Buyers
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.
 
(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the fifth (5th) Business Day after
such Buyer's receipt of the Offer Notice (the "Offer Period"), setting forth the
portion of such Buyer's Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance").  If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.  Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Buyers a
new Offer Notice and the Offer Period shall expire on the fifth (5th) Business
Day after such Buyer's receipt of such new Offer Notice.
 
 
-27-

--------------------------------------------------------------------------------

 
 
(3) The Company shall have five (5) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the "Refused Securities") pursuant to a definitive agreement (the
"Subsequent Placement Agreement") and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring Person or Persons or less favorable to the Company than those
set forth in the Offer Notice and (ii) to publicly announce (a) the execution of
such Subsequent Placement Agreement, and (b) either (x) the consummation of the
transactions contemplated by such Subsequent Placement Agreement or (y) the
termination of such Subsequent Placement Agreement, which shall be filed with
the SEC on a Current Report on Form 8-K with such Subsequent Placement Agreement
and any documents contemplated therein filed as exhibits thereto.
 
(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(n)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(n)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities.  In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(n)(iii)(1) above.
 
(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(n)(iii)(3) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer.  The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and their respective
counsel.
 
 
-28-

--------------------------------------------------------------------------------

 
 
(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(n)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.
 
(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, neither the Subsequent Placement Agreement with respect to such Offer
nor any other transaction documents related thereto (collectively, the
"Subsequent Placement Documents") shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement.
 
(8) Notwithstanding anything to the contrary in this Section 4(n) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the fifteenth (15th) Business
Day following delivery of the Offer Notice.  If by the fifteenth (15th) Business
Day following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Buyers,
such transaction shall be deemed to have been abandoned and the Buyers shall not
be deemed to be in possession of any material, non-public information with
respect to the Company.  Should the Company decide to pursue such transaction
with respect to the Offered Securities, the Company shall provide each Buyer
with another Offer Notice and each Buyer will again have the right of
participation set forth in this Section 4(n)(iii).  The Company shall not be
permitted to deliver more than one such Offer Notice to the Buyers in any 60 day
period.
 
(iv) The restrictions contained in subsection (iii) of this Section 4(n) shall
not apply in connection with the issuance of any Excluded Securities (as defined
in the Warrants).
 
 
-29-

--------------------------------------------------------------------------------

 
 
(o) Public Information.  At any time during the period commencing from the six
(6) month anniversary of the last completed Closing Date and ending at such time
that all of the Securities, if a registration statement is not available for the
resale of all of the Securities, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), if the Company shall (i) fail for any reason to satisfy the
requirements of Rule 144(c)(1), including, without limitation, the failure to
satisfy the current public information requirement under Rule 144(c)(provided,
however, that if the Company timely files with the Securities and Exchange
Commission a notification pursuant to Rule 12b-25 promulgated under the Exchange
Act and files the required report within the time period set forth therein for
such report, the Company shall not be deemed to have failed to satisfy the
requirements of Rule 144(c)(1)) or (ii) if the Company has ever been an issuer
described in Rule 144(i)(1)(i) or becomes such an issuer in the future, and the
Company shall fail to satisfy any condition set forth in Rule 144(i)(2) (a
"Public Information Failure") then, as partial relief for the damages to any
holder of Securities by reason of any such delay in or reduction of its ability
to sell the Securities (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to each such
holder an amount in cash equal to two percent (2.0%) of the aggregate purchase
price of such holder's Securities on the day of a Public Information Failure and
on every thirtieth day (pro rated for periods totaling less than thirty days)
thereafter until the earlier of (i) the date such Public Information Failure is
cured and (ii) such time that such public information is no longer required
pursuant to Rule 144.  The payments to which a holder shall be entitled pursuant
to this Section 4(o) are referred to herein as "Public Information Failure
Payments."  Public Information Failure Payments shall be paid on the earlier of
(I) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (II) the third Business Day after the event or
failure giving rise to the Public Information Failure Payments is cured.  In the
event the Company fails to make Public Information Failure Payments in a timely
manner, such Public Information Failure Payments shall bear interest at the rate
of 1.5% per month (prorated for partial months) until paid in full.
 
(p) Stockholder Approval.  The Company shall provide each stockholder entitled
to vote at the next special or annual meeting of stockholders of the Company
(the "Stockholder Meeting"), which shall be promptly called and held not later
than 60 days after the Initial Closing Date (the "Stockholder Meeting
Deadline"), a proxy statement, in substantially the form which has been
previously reviewed by the Buyers and Schulte Roth & Zabel LLP, at the expense
of the Company, soliciting each such stockholder's affirmative vote at the
Stockholder Meeting for approval of resolutions providing for the Company's
issuance of all of the Securities as described in the Transaction Documents in
accordance with applicable law and the rules and regulations of the Principal
Market (such affirmative approval being referred to herein as the "Stockholder
Approval"), and the Company shall use its reasonable best efforts to solicit its
stockholders' approval of such resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve such
resolutions.  The Company shall be obligated to use its reasonable best efforts
to obtain the Stockholder Approval by the Stockholder Meeting Deadline.  If,
despite the Company's reasonable best efforts the Stockholder Approval is not
obtained on or prior to the Stockholder Meeting Deadline, the Company shall
cause an additional Stockholder Meeting to be held every three (3) months
thereafter until such Stockholder Approval is obtained or the Notes are no
longer outstanding.
 
(q)      Lock-Up.  The Company shall have delivered to each Buyer a Lock-Up
Agreement executed and delivered by the Chairman of the Board of Directors of
the Company on or before the date three days after the date hereof.   The
Company shall use its best efforts to deliver to each Buyer a Lock-Up Agreement
executed and delivered by each of the Persons listed on Schedule 4(q) attached
hereto.  The Company shall not amend, modify, waive or terminate any provision
of any of the Lock-Up Agreements except to extend the term of the lock-up period
and shall enforce the provisions of each Lock-Up Agreement in accordance with
its terms.  If any officer or director that is a party to a Lock-Up Agreement
breaches any provision of a Lock-Up Agreement, the Company shall promptly use
its reasonable best efforts to seek specific performance of the terms of such
Lock-Up Agreement.
 
 
-30-

--------------------------------------------------------------------------------

 
 
(r)        Minimum Cash Balance.  For as long as any Notes are outstanding, the
Company shall maintain on its balance sheet at all times as restricted cash in
accordance with generally accepted accounting principles, consistently applied
during the periods involved, an aggregate amount equal to (i) upon the Initial
Closing, (A) not less than $6 million or (B) such lesser amount not less than
the sum of the amount of principal, interest, and any other obligation or amount
outstanding under the Initial Notes and (ii) upon the Additional Closing, (A)
not less than $8 million or (B) such lesser amount not less than the sum of the
amount of principal, interest, and any other obligation or amount outstanding
under the Notes, in each case, deposited promptly and maintained after the
applicable Closing Date into the account listed below (the "Cash Balance
Account") (or to such other account as agreed to in writing or directed by the
Collateral Agent, or after the occurrence and during the continuance of an event
of default under the Notes as specified by the Collateral Agent):
 
Borrower or Guarantor:
Name and Address of Institution Maintaining Account:
Account Number:
Type of Account:
Uni-Pixel Displays, Inc.
UBS Financial Services
1000 Main Street, 26th Floor
Houston, TX 77002
 
HS1 5819 TR
Money Market Account

 
(s)        Notice of Disqualification Events. The Company will notify the Buyers
in writing, prior to any Closing Date of (i) any Disqualification Event relating
to any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.
 
(t)        Collateral Agent.
 
(i) Each Buyer hereby (a) appoints Hudson Bay Fund LP as the collateral agent
hereunder and under the Security Documents (in such capacity, the "Collateral
Agent"), and (b) authorizes the Collateral Agent (and its officers, directors,
employees and agents) to take such action on such Buyer's behalf in accordance
with the terms hereof and thereof.  The Collateral Agent shall not have, by
reason hereof or pursuant to any Security Documents, a fiduciary relationship in
respect of any Buyer.  Neither the Collateral Agent nor any of its officers,
directors, employees and agents shall have any liability to any Buyer for any
action taken or omitted to be taken in connection hereof or the Security
Documents including to the extent caused by its own gross negligence, and each
Buyer agrees to defend, protect, indemnify and hold harmless the Collateral
Agent and all of its officers, directors, employees and agents (collectively,
the "Collateral Agent Indemnitees") from and against any losses, damages,
liabilities, obligations, penalties, actions, judgments, suits, fees, costs and
expenses (including, without limitation, reasonable attorneys' fees, costs and
expenses) incurred by such Collateral Agent Indemnitee, whether direct, indirect
or consequential, arising from or in connection with the performance by such
Collateral Agent Indemnitee of the duties and obligations of Collateral Agent
pursuant hereto or any of the Security Documents.
 
(ii) The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.
 
 
-31-

--------------------------------------------------------------------------------

 
 
(iii) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the Notes and the Security Documents at any time
by giving at least ten (10) Business Days prior written notice to the Company
and each holder of the Notes.  Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment as provided
below.  Upon any such notice of resignation, the holders of a majority of the
outstanding principal amount of Notes shall appoint a successor Collateral
Agent.  Upon the acceptance of the appointment as Collateral Agent, such
successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Notes and the Security Agreement.  After any
Collateral Agent's resignation hereunder, the provisions of this Section 4(u)
shall inure to its benefit.  If a successor Collateral Agent shall not have been
so appointed within said ten (10) Business Day period, the retiring Collateral
Agent shall then appoint a successor Collateral Agent who shall serve until such
time, if any, as the holders of a majority of the outstanding principal amount
of Notes appoints a successor Collateral Agent as provided above.
 
(iv) The Company hereby covenants and agrees to take all actions as promptly as
practicable reasonably requested by either the holders of a majority of the
outstanding principal amount of Notes or the Collateral Agent (or its
successor), from time to time pursuant to the terms of this Section 4(t), to
secure a successor Collateral Agent satisfactory to such requesting
part(y)(ies), in their sole discretion, including, without limitation, by paying
all fees of such successor Collateral Agent, by having the Company agree to
indemnify any successor Collateral Agent and by each of the Company executing a
collateral agency agreement or similar agreement and/or any amendment to the
Security Documents reasonably requested or required by the successor Collateral
Agent.
 
(v) The Collateral Agent shall terminate the Security Documents promptly
following the date that (i) no Notes are outstanding, (ii) no Interest, Late
Charges or other amounts remain unpaid or in dispute under the terms of the Note
and (iii) the Investors may sell all of the Registrable Securities without
restriction or limitation pursuant to Rule 144 (or any successor thereto)
promulgated under the 1933 Act continuously for forty-five (45) consecutive
days.
 
(vi) The Company hereby covenants and agrees to take all actions as promptly as
practicable, but in no event later than twenty (20) days after the Initial
Closing Date, to deliver to the Collateral Agent account control agreements in
full force and effect, in form and substance satisfactory to the Collateral
Agent, duly executed by the Company and/or its Subsidiaries (as applicable) and
such bank or financial institution (as applicable), or enter into other
arrangements in form and substance satisfactory to the Collateral Agent, with
respect to each of the Collection Account, the Cash Balance Account and each
other account required under Section 5(i) of the Security Agreement.
 
 
-32-

--------------------------------------------------------------------------------

 
 
(vii) The Company agrees to pay to the Collateral Agent, by wire transfer of
immediately available funds in accordance with the Collateral Agent's written
wire instructions, a quarterly agency fee of $7,500.00 each March 31, June 30,
September 30 and December 31 of each year that the Collateral Agent acts as such
under the Security Documents.
 
(u) Collection Account.  The Company and its Subsidiaries shall deposit or cause
to be deposited promptly (and in any event no later than the next Business Day
after the date of receipt thereof) into the account listed below (the
"Collection Account") (or to such other account as agreed to in writing or
directed by the Collateral Agent, or after the occurrence and during the
continuance of an event of default under the Notes as specified by the
Collateral Agent), (i) all proceeds in respect of any Collateral (under and as
defined in the Security Agreement), (ii) all cash, checks, notes, instruments,
and other items of payment (including insurance proceeds, proceeds of cash
sales, rental proceeds, and tax refunds) received by the Company and its
Subsidiaries and (iii) all other amounts received by the Company and its
Subsidiaries, including payments made by any debtor, customer or obligor in any
way obligated on or in connection with any account receivable, directly to the
Company or any of its Subsidiaries:
 
Borrower or Guarantor:
Name and Address of Institution Maintaining Account:
Account Number:
Type of Account:
Uni-Pixel Displays, Inc.
Bank of America
4085 College Park Drive
Conroe, TX 77384
4880-5483-5021
Checking Account

 
The Company may withdraw funds from the Collection Account at any time or from
time to time, and the Collateral Agent shall permit such withdrawals, so long as
at the time of such withdrawal or disbursement and after giving effect thereto,
no default or event of default under the Notes has occurred and is continuing.
 
(v)       Assignment of Patents.  From the date of this Agreement until the
second anniversary of the last completed Closing Date, neither the Company nor
any of its Subsidiaries shall, directly or indirectly, sell, assign, pledge,
hypothecate, dispose of, transfer or license any of the patents listed on
Schedule 3(x)(i) or any patent of which the Company or any of its Subsidiaries
becomes the owner of or acquires an interest in following the date of this
Agreement.
 
 
-33-

--------------------------------------------------------------------------------

 
 
(w)      Integration.  The Company shall not, and shall use its commercially
reasonably efforts to ensure that no affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the 1933 Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the 1933 Act of the sale of the Securities to the Buyers or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any trading market.
 
(x)       Closing Documents.  On or prior to fourteen (14) calendar days after
each Closing Date, the Company agrees to deliver, or cause to be delivered, to
each Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise.
 
5. REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a) Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, the number of
Conversion Shares issuable pursuant to the terms of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person.  The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.
 
(b) Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit F attached hereto (the "Irrevocable Transfer Agent
Instructions") to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Conversion Shares and the Warrant Shares issued at each
Closing or upon conversion of the Notes or exercise of the Warrants in such
amounts as specified from time to time by each Buyer to the Company upon
conversion of the Notes or exercise of the Warrants.  The Company warrants that
no instruction other than the Irrevocable Transfer Agent Instructions referred
to in this Section 5(b), and stop transfer instructions to give effect to
Section 2(f) hereof, will be given by the Company to its transfer agent, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents.  If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(f) hereof, the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Buyer to effect such
sale, transfer or assignment.  In the event that such sale, assignment or
transfer involves the Conversion Shares or the Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
 
-34-

--------------------------------------------------------------------------------

 
 
6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
(a)  Initial Closing.  The obligation of the Company hereunder to issue and sell
the Initial Notes and the Warrants to each Buyer at the Initial Closing is
subject to the satisfaction, at or before the Initial Closing Date, of each of
the following conditions, provided that these conditions are for the Company's
sole benefit and may be waived by the Company at any time in its sole discretion
by providing each Buyer with prior written notice thereof:
 
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(ii) Such Buyer shall have delivered the Initial Purchase Price contemplated by
Section 1(c) hereof (less, in the case of Hudson Bay, the amounts withheld
pursuant to Section 4(g) hereof) for the Initial Notes and the Warrants being
purchased by such Buyer at the Initial Closing pursuant to Section 1(d) hereof
by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
 
(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Initial Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date), and such Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Initial Closing
Date.
 
(b)  Additional Closing.  The obligation of the Company hereunder to issue and
sell the Additional Notes to each Buyer at the Additional Closing is subject to
the satisfaction, at or before the Additional Closing Date, of each of the
following conditions, provided that these conditions are for the Company's sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof:
 
(iv) Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.
 
(v) Such Buyer shall have delivered the Additional Purchase Price contemplated
by Section 1(c) hereof (less, in the case of Hudson Bay, the amounts withheld
pursuant to Section 4(g) hereof) for the Additional Notes being purchased by
such Buyer at the Additional Closing pursuant to Section 1(d) hereof by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(vi) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Additional Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date), and such Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Additional Closing
Date.
 
7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
(a)  Initial Closing.  The obligation of each Buyer hereunder to purchase the
Initial Notes and the Warrants at the Initial Closing is subject to the
satisfaction, at or before the Initial Closing Date, of each of the following
conditions, provided that, other than with respect to deliverables to the
Placement Agent pursuant to paragraph 7(a)(ii) hereof, these conditions are for
each Buyer's sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
(i) The Company and each of its Subsidiaries shall have duly executed and
delivered to such Buyer each of the following documents to which it is a party:
(A) each of the Transaction Documents, (B) the Initial Notes (allocated in such
principal amounts as such Buyer shall request), being purchased by such Buyer at
the Initial Closing pursuant to this Agreement and (C) the Warrants (allocated
in such amounts as such Buyer shall request) being purchased by such Buyer at
the Initial Closing pursuant to this Agreement.
 
(ii) Such Buyer and the Placement Agent shall have received the opinion of
Richardson & Patel LLP, the Company's outside counsel, dated as of the Initial
Closing Date, in substantially the form of Exhibit G attached hereto.
 
(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit F attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.
 
(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity's jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Initial Closing Date.
 
(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company's and each of its Subsidiaries' qualification as a foreign corporation
and good standing issued by the Secretary of State (or comparable office) of
each jurisdiction in which the Company and its Subsidiaries conduct business, as
of a date within ten (10) days of the Initial Closing Date.
 
(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation of the Company and each of its Subsidiaries as
certified by the Secretary of State (or comparable office) of the jurisdiction
of formation of the Company and each of its Subsidiaries within ten (10) days of
the Initial Closing Date.
 
 
-36-

--------------------------------------------------------------------------------

 
 
(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Initial Closing Date, as to (i)
the resolutions consistent with Section 3(b) as adopted by the Company's and
each of its Subsidiaries' Board of Directors in a form reasonably acceptable to
such Buyer, (ii) the Certificate of Incorporation of the Company and each of its
Subsidiaries and (iii) the Bylaws of the Company and each of its Subsidiaries,
each as in effect at the Initial Closing, in the form attached hereto as Exhibit
H.
 
(viii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Initial Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Initial
Closing Date.  Such Buyer shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Initial Closing Date, to
the foregoing effect and as to such other matters as may be reasonably requested
by such Buyer in the form attached hereto as Exhibit I.
 
(ix) The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days of the Initial Closing Date.
 
(x) The Company shall have delivered to each Buyer a lock-up agreement in the
form attached hereto as Exhibit J executed and delivered by each of the
Company's Chief Executive Officer and Chief Financial Officer (the lock-up
agreements provided under the terms of this Agreement, each a "Lock-Up
Agreement" and collectively, the "Lock Up Agreements").
 
(xi)  The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Initial
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Initial Closing Date, either (A) in writing by the SEC or
the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.
 
(xii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
 
(xiii) Each of the Company's Subsidiaries shall have executed and delivered to
such Buyer the Guarantee Agreement.
 
(xiv) The Collateral Agent shall have received certified copies of request for
copies of information on Form UCC-11, listing all effective financing statements
which name as debtor the Company or any of its Subsidiaries and which are filed
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Collateral Agent, shall cover any of the Collateral, and the results of searches
for any tax lien and judgment lien filed against such person or its property,
which results, except as otherwise agreed to in writing by the Collateral Agent,
shall not show any such liens.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(xv) The Collateral Agent shall have received the Security Agreement, duly
executed by the Company and each of its Subsidiaries, together with (A) the
original stock certificates representing all of the equity interests and all
promissory notes required to be pledged thereunder, accompanied by undated stock
powers and allonges executed in blank and other proper instruments of transfer
and (B) any copyright, patent and trademark agreements required by the terms of
the Security Agreement.
 
(xvi) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
(b) Additional Closing.  The obligation of each Buyer hereunder to purchase the
Additional Notes at the Additional Closing is subject to the satisfaction, at or
before the Additional Closing Date, of each of the following conditions,
provided that, other than with respect to deliverables to the Placement Agent
pursuant to paragraph 7(b)(ii) hereof, these conditions are for each Buyer's
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:
 
(i) The Company and each of its Subsidiaries shall have duly executed and
delivered to such Buyer each of the following documents to which it is a party:
(A) each of the Transaction Documents and (B) the Additional Notes (allocated in
such principal amounts as such Buyer shall request), being purchased by such
Buyer at the Closing pursuant to this Agreement.
 
(ii) Such Buyer and the Placement Agent shall have received the opinion of
Richardson & Patel LLP, the Company's outside counsel, dated as of the
Additional Closing Date, in substantially the form of Exhibit G attached hereto.
 
(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit F attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.
 
(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity's jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Additional Closing Date.
 
(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company's and each of its Subsidiaries' qualification as a foreign corporation
and good standing issued by the Secretary of State (or comparable office) of
each jurisdiction in which the Company and its Subsidiaries conduct business, as
of a date within ten (10) days of the Additional Closing Date.
 
 
-38-

--------------------------------------------------------------------------------

 
 
(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation of the Company and each of its Subsidiaries as
certified by the Secretary of State (or comparable office) of the jurisdiction
of formation of the Company and each of its Subsidiaries within ten (10) days of
the Additional Closing Date.
 
(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Additional Closing Date, as to
(i) the resolutions consistent with Section 3(b) as adopted by the Company's and
each of its Subsidiaries' Board of Directors in a form reasonably acceptable to
such Buyer, (ii) the Certificate of Incorporation of the Company and each of its
Subsidiaries and (iii) the Bylaws of the Company and each of its Subsidiaries,
each as in effect at the Additional Closing, in the form attached hereto as
Exhibit H.
 
(viii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Additional Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the
Additional Closing Date.  Such Buyer shall have received a certificate, executed
by the Chief Executive Officer of the Company, dated as of the Additional
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer in the form attached hereto as Exhibit I.
 
(ix) The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days of the Additional Closing Date.
 
(x) The Company shall have delivered to each Buyer the Lock Up Agreements set
forth in Schedule 7(a)(x) and the terms of each such Lock Up Agreement shall
have been complied with in all respects.
 
(xi) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Additional
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Additional Closing Date, either (A) in writing by the SEC
or the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.
 
(xii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
 
(xiii) Each of the Company's Subsidiaries shall have executed and delivered to
such Buyer the Guarantee Agreement.
 
 
-39-

--------------------------------------------------------------------------------

 
 
(xiv) The Collateral Agent shall have received certified copies of request for
copies of information on Form UCC-11, listing all effective financing statements
which name as debtor the Company or any of its Subsidiaries and which are filed
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Collateral Agent, shall cover any of the Collateral, and the results of searches
for any tax lien and judgment lien filed against such person or its property,
which results, except as otherwise agreed to in writing by the Collateral Agent,
shall not show any such liens.
 
(xv) The Collateral Agent shall have received the Security Agreement, duly
executed by the Company and each of its Subsidiaries, together with (A) the
original stock certificates representing all of the equity interests and all
promissory notes required to be pledged thereunder, accompanied by undated stock
powers and allonges executed in blank and other proper instruments of transfer
and (B) any copyright, patent and trademark agreements required by the terms of
the Security Agreement.
 
(xvi) The Initial Closing shall have been completed.
 
(xvii) There shall have been no Equity Conditions Failure (as defined in the
Notes) as of the Additional Closing Date.
 
(xviii) The Stockholder Approval shall have been obtained prior to the
Additional Closing Date.
 
(xix) One or more Registration Statements (as defined in the Registration Rights
Agreement) covering all of the Registrable Securities (as defined in the
Registration Rights Agreement) pursuant the Registration Rights Agreement shall
have been declared effective by the SEC prior to the Additional Closing Date.
 
(xx) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
 
-40-

--------------------------------------------------------------------------------

 
 
8. TERMINATION.  In the event that the Initial Closing shall not have occurred
with respect to a Buyer on or before five (5) Business Days from the date hereof
due to the Company's or such Buyer's failure to satisfy the conditions set forth
in Sections 6(a) and 7(a) hereof (and the nonbreaching party's failure to waive
such unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse Hudson Bay or its
designee(s), as applicable, for the expenses described in Section 4(g) hereof.
 
9. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
 
-41-

--------------------------------------------------------------------------------

 
 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of the
aggregate number of Registrable Securities issued or issuable under the Notes
and Warrants and shall include Hudson Bay so long as Hudson Bay or any of its
affiliates holds any Registrable Securities (the "Required Holders"); provided
that any such amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Buyer relative to the comparable rights and obligations of the other
Buyers shall require the prior written consent of such adversely affected Buyer;
provided, further, that the provisions of Section 4(t) hereof cannot be amended
without the additional prior written approval of the Collateral Agent or its
successor.  Any amendment or waiver effected in accordance with this Section
9(e) shall be binding upon each Buyer and holder of Securities and the
Company.  No such amendment shall be effective to the extent that it applies to
less than all of the Buyers or holders of Securities.  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to the Transaction Documents, holders of Notes or holders of the
Warrants, as the case may be.  The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.  Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.
 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same.  The addresses, facsimile numbers and e-mail addresses for
such communications shall be:
 
 
-42-

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Uni-Pixel, Inc.
8708 Technology Forest Place, Suite 100
The Woodlands, Texas 77381
Telephone: (281) 825-4500
Facsimile: (281) 925-4599
Attention: Chief Executive Officer
 
With a copy to:
 
Richardson & Patel LLP
Telephone: (310) 208-1182
Facsimile: (310) 208-1154
Attention: Kevin Friedmann, Esq.
E-mail:  kfriedmann@richardsonpatel.com
 
If to the Transfer Agent:
 
Securities Transfer Corporation
2591 Dallas Parkway, Suite 102
Frisco, TX 75034
Telephone: 469-633-0101
Facsimile: 469-633-0088
Attention: George Johnson
E-mail: johnson@stctransfer.com
 
If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers,
 
with a copy (for informational purposes only) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Eleazer N. Klein, Esq.
E-mail: eleazer.klein@srz.com
 
 
-43-

--------------------------------------------------------------------------------

 
 
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants.  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants).  A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and the Placement Agent and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except that each Indemnitee shall have
the right to enforce the obligations of the Company with respect to Section 9(k)
hereof and the Placement Agent shall have the right to enforce Section 9(q)
hereof.
 
(i) Survival.  Unless this Agreement is terminated under Section 8 hereof, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 hereof, and the agreements and covenants set forth in Sections
4, 5 and 9 hereof shall survive each Closing.  Each Buyer shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
 
-44-

--------------------------------------------------------------------------------

 
 
(k) Indemnification.
 
(i) In consideration of each Buyer's execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons' agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the "Indemnitees") from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(i), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.
 
(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding.  Legal counsel referred to
in the immediately preceding sentence shall be selected by the Buyers holding at
least a majority of the Securities issued and issuable hereunder.  The
Indemnitee shall cooperate fully with the indemnifying party in connection with
any negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities.  The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  No indemnifying party shall be liable for
any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent.  No indemnifying party
shall, without the prior written consent of the Indemnitee, which consent shall
not be unreasonably withheld conditioned or delayed, consent to entry of any
judgment or enter into any settlement or other compromise which (i) does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a release from all liability in respect to such
Indemnified Liabilities or litigation, (ii) requires any admission of wrongdoing
by such Indemnitee, or (iii) obligates or requires an Indemnitee to take, or
refrain from taking, any action.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made.  The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnitee under this Section 9(k), except to the extent that
the indemnifying party is prejudiced in its ability to defend such action.
 
 
-45-

--------------------------------------------------------------------------------

 
 
(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
 
(iv) The indemnity agreements contained herein shall be in addition to  (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.
 
(l)  No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m)      Remedies.  Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(n) Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
 
-46-

--------------------------------------------------------------------------------

 
 
(o) Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state, local or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
(p) Independent Nature of Buyers' Obligations and Rights.  The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.  Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
(q)  Indemnity of Placement Agent.  Each party hereto agrees for the express
benefit of the Placement Agent, its affiliates and representatives that:
 
(i)       Neither the Placement Agent nor any of its affiliates or
representatives, in the case of the Buyers to their knowledge, (i) have any
duties or obligations other than those specifically set forth herein or in the
engagement letter, dated February 27, 2015, between the Company and the
Placement Agent (the "Engagement Letter"), or (ii) shall be liable (x) for any
action taken, suffered or omitted by the Placement Agent in good faith and
reasonably believed to be authorized or within the discretion or rights or
powers conferred upon it by this Agreement or any Transaction Document or (y)
for anything with the Placement Agent may do or refrain from doing in connection
with this Agreement or any Transaction Document, except for the Placement
Agent's or its affiliates' or representatives' own willful misconduct or bad
faith.
 
 
-47-

--------------------------------------------------------------------------------

 
 
(ii)       The Placement Agent, any of its affiliates and its representatives
shall be entitled to (i) rely on, and shall be protected in acting upon any
certificate, instrument, opinion, notice, letter or any other document or
security delivered to any of them by or on behalf of the Company and (ii) be
indemnified by the Company for acting as Agent hereunder pursuant to the
indemnification provisions set forth in the Engagement Letter, which are hereby
incorporated by reference herein.
 
[Signature Page Follows]
 
 
 
 
 
 
-48-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

     
COMPANY:
             
UNI-PIXEL, INC.
                         
By:
         
Name:
       
Title:
         



 
[Signature Page to Securities Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

     
BUYERS:
                                                                               
   





 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

     
BUYERS:
                                                 
By:
         
Name:
       
Title:
         





 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS
 



 (1)    (2)      (3)(a)      (3)(b)      (4)      (5)(a)      (5)(b)      (6)  
Buyer
 
Address and
Facsimile Number
   
Aggregate
Principal
Amount of
Initial
Notes
   
Aggregate
Principal
Amount of
Additional
Notes
   
Number of
Initial
Warrant Shares
   
Initial
Purchase
Price
   
Additional
Purchase
Price
   
Legal Representative's
Address and
Facsimile Number
 
Hudson Bay Master Fund Ltd.
 
777 Third Avenue, 30th Floor
New York, NY 10017
Attention: Yoav Roth
 George Antonopolous
Facsimile: 646-214-7946
Telephone: 212-571-1244
Residence: Cayman Islands
E-mail: investments@hudsonbaycapital.com
operations@hudsonbaycapital.com
    $ 13,500,000     $ 4,500,000       1,036,009     $ 13,500,000     $
4,500,000    
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
                                                       
Capital Ventures International
 
101 California St Ste 3250
San Francisco, CA 94111
Attention: Martin Kobinger
Facsimile: 415 403 6525
Telephone: 415-403-6550
Residence: Cayman Island
    $ 1,500,000     $ 500,000       115,112     $ 1,500,000     $ 500,000      
 



 
 

--------------------------------------------------------------------------------

 


EXHIBITS
 
Exhibit A
Form of Notes
Exhibit B
Form of Warrants
Exhibit C
Form of Registration Rights Agreement
Exhibit D
Form of Guarantee Agreement
Exhibit E
Form of Security Agreement
Exhibit F
Form of Irrevocable Transfer Agent Instructions
Exhibit G
Form of Opinion of Company Counsel
Exhibit H
Form of Secretary's Certificate
Exhibit I
Form of Officer's Certificate
Exhibit J
Form of Lock-Up Agreement

 


SCHEDULES
 
Schedule 3(a)
Subsidiaries
Schedule 3(k)
SEC Documents
Schedule 3(l)
Absence of Certain Changes
Schedule 3(q)
Transactions with Affiliates
Schedule 3(r)
Equity Capitalization
Schedule 3(s)
Indebtedness and Other Contracts
Schedule 3(t)
Absence of Litigation
Schedule 3(x)
Intellectual Property Rights
Schedule 3(ee)
Ranking of Notes
Schedule 4(d)
Use of Proceeds
Schedule 4(q)
Post-Closing Lock-Up Parties



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J
 
 
UNI-PIXEL, INC.
 
April __, 2015
 
[          ]
[          ]
 
 
Re:  Uni-Pixel, Inc. - Lock-Up Agreement

 
Dear Sirs:
 
This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Purchase Agreement"), dated as of April __,
2015 by and among Uni-Pixel, Inc. (the "Company") and the investors party
thereto (the "Buyers"), with respect to the issuance of (i) senior secured
convertible notes of the Company of the Company (the "Notes") pursuant to which
shares of the Company's common stock, par value $0.001 per share per share (the
"Common Stock") may be issued and (ii) warrants (the "Warrants") which Warrants
will be exercisable to purchase Common Stock.  Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth in the
Purchase Agreement.
 
In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on the date 90
days after the Trigger Date (as defined in the Purchase Agreement) (the "Lock-Up
Period"), the undersigned will not, and will cause all affiliates (as defined in
Rule 144 promulgated under the Securities Act of 1933, as amended) of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned not to, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any shares
of Common Stock or Common Stock Equivalents, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities and Exchange Act of 1934, as amended
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to any shares of Common Stock or Common
Stock Equivalents owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission
(collectively, the "Undersigned's Shares"), or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Undersigned's Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of shares of Common Stock or other securities, in cash or otherwise, (iii) make
any demand for or exercise any right or cause to be filed a registration
statement, including any amendments thereto, with respect to the registration of
any shares of Common Stock or Common Stock Equivalents or (iv) publicly disclose
the intention to do any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned's Shares even if the
Undersigned's Shares would be disposed of by someone other than the
undersigned.  Such prohibited hedging or other transactions would include,
without limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Undersigned's Shares or with respect to any security that includes, relates
to, or derives any significant part of its value from the Undersigned's Shares.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned's
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value.  For
purposes of this Lock-Up Agreement, "immediate family" shall mean any
relationship by blood, marriage or adoption, not more remote than first
cousin.  The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned's Shares, free and clear of all liens,
encumbrances, and claims whatsoever.  The undersigned also agrees and consents
to the entry of stop transfer instructions with the Company's transfer agent
(the "Transfer Agent") and registrar against the transfer of the Undersigned's
Shares except in compliance with the foregoing restrictions.
 
In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.
 
The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Purchase Agreement and that the Company shall
be entitled to specific performance of the undersigned's obligations
hereunder.  The undersigned hereby represents that the undersigned has the power
and authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.
 
The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned's heirs, legal
representatives, successors, and assigns.
 
This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied.  In furtherance of the foregoing, the internal laws
of the State of New York will control the interpretation and construction of
this Lock-Up Agreement, even if under such jurisdiction's choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Very truly yours,

 
 
______________________________

 
Exact Name of Shareholder

 
 
______________________________

 
Authorized Signature

 
 
______________________________

 
Title



Agreed to and Acknowledged:


UNI-PIXEL, INC.


By:  _______________________
         Name:
         Title:
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
Uni-Pixel, Inc. Disclosure Schedule
 
April 16, 2015
 
This Disclosure Schedule (“Disclosure Schedule”) is part of and is delivered
pursuant to that certain Securities Purchase Agreement dated April 16, 2015 (the
“Agreement”), by and among Uni-Pixel, Inc., a Delaware corporation (the
“Company”), and the investors listed on the Schedule of Buyers attached thereto
(individually, a “Buyer” and collectively, the “Buyers”).  In addition to any
exceptions set forth in the Agreement itself, the Company hereby submits these
disclosures and exceptions to its representations and warranties given in the
Agreement.  Capitalized terms not otherwise defined in this Disclosure Schedule
shall have the meaning set forth in the Agreement.
 
The schedule numbers in this Disclosure Schedule correspond to section numbers
of Sections 3 and 4 of the Agreement.  The information in this Disclosure
Schedule is being provided as required under the Agreement.  In disclosing this
information, the Company expressly does not waive any attorney-client privilege
associated with any such information or any protection afforded by the “work
product doctrine” with respect to any of the matters disclosed or discussed
herein.  All descriptions of agreements or other matters appearing herein are
the material terms thereof but are summary in nature and are qualified by
reference to the complete documents, which have been made available to each of
the parties and their respective counsel.  Nothing herein, including
attachments, is intended to broaden the scope of the representations and
warranties of the Company contained in the Agreement or to create any covenant
on the part of the Company.  In no event shall any disclosure hereunder be
deemed to (a) constitute an acknowledgement that the subject matter of such
disclosure is material to the Company unless the representation, warranty or
covenant to which such disclosure relates expressly requires the Company to
disclose information that is material to the Company; or (b) be an admission by
the Company that such item is material to or would have a Material Adverse
Effect on the business, assets or results of operations of the Company unless
the representation, warranty or covenant to which such disclosure relates
expressly requires the Company to disclose information that is material to or
would have a Material Adverse Effect on the business, assets or results of
operations of the Company; or (c) be deemed an admission of any obligation or
liability or concession as to any defense available to the Company.
 
The headings contained in this Disclosure Schedule are included for convenience
only, and are not intended to (a) modify, limit, or affect the information
contained in this Disclosure Schedule, (b) be considered in construing or
interpreting any information provided in this Disclosure Schedule, or (c) expand
the scope of the information required to be disclosed in this Disclosure
Schedule.
 
 
 
 

--------------------------------------------------------------------------------

 
 
INDEX TO COMPANY DISCLOSURE SCHEDULE
 
 
Schedule 3(a)
-
Subsidiaries

 
Schedule 3(k)
-
SEC Documents

 
Schedule 3(l)
-
Absence of Certain Changes

 
Schedule 3(q)  
-
Transactions with Affiliates

                                                             
Schedule 3(r)
-
Equity Capitalization

 
Schedule 3(s)
-
Indebtedness and Other Contracts

 
Schedule 3(t)
-
Absence of Litigation

 
Schedule 3(x)
-
Intellectual Property Rights

 
Schedule 3(ee)
-
Ranking of Notes

 
Schedule 4(d)
-
Use of Proceeds

 


 
2

--------------------------------------------------------------------------------

 
 
Schedule 3(a)
Subsidiaries




List of Subsidiaries
 
Jurisdiction of Incorporation or Organization
Uni-Pixel Displays, Inc. (1)
 
Texas

 

--------------------------------------------------------------------------------

 
(1)          Wholly owned subsidiary of the Company



 

 
 
3

--------------------------------------------------------------------------------

 
 
Schedule 3(k)
SEC Documents


None.
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
Schedule 3(l)
Absence of Certain Changes


None.
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 
 


Schedule 3(q)
Transactions with Affiliates


 
None.
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Schedule 3(r)
Equity Capitalization




(ii) As of the date of the Agreement, the table below sets forth the Company’s
outstanding Warrants to Purchase Common Stock, Stock Options, and Restricted
Shares of Common Stock:


Type of Security
 
Common Stock Equivalent Shares
 
Warrants to Purchase Common Stock
    290,459  
Stock Options
    2,003,410  
Restricted Stock, as defined under the Company’s 2011 Stock Incentive Plan, as
amended, that have not vested
    176,233  



 

 
 
7

--------------------------------------------------------------------------------

 


Schedule 3(s)
Indebtedness and Other Contracts


None.






 
 


 
8

--------------------------------------------------------------------------------

 
 
Schedule 3(t)
Absence of Litigation
 
Class Action Litigation 


In June 2013, two purported class action complaints were filed in the United
States District Court, Southern District of New York and the United States
District Court, Southern District of Texas against the Company and the Company’s
CEO, CFO, and Chairman. The Southern District of New York complaint was
voluntarily dismissed by plaintiff on July 2, 2013.  The surviving complaint
alleges that the Company and its officers and directors violated the federal
securities laws, specifically Sections 10(b) and 20(a) of the Securities
Exchange Act of 1934, by making purportedly false and misleading statements
concerning its licensing agreements and product development.  The complaint
seeks unspecified damages on behalf of a purported class of purchasers of the
Company’s common stock during the period from December 7, 2012 to May 31, 2013. 
On July 25, 2014, the judge granted in part and denied in part the Company’s
motion to dismiss the case, significantly limiting the claims remaining in the
case.  On August 25, 2014, the Company filed an answer to the class action
complaint.  The Company has stated that it will continue to vigorously defend
against this lawsuit.  The Company has directors' and officers' and corporate
liability insurance to cover some of the risks associated with securities claims
filed against the Company or its directors and officers and has notified its
insurers of these actions. 


Shareholder Derivative Litigation and Settlement


On February 19, 2014, a shareholder derivative lawsuit, Jason F. Gerzseny v.
Reed J. Killion, et. al., was filed in the 165th Judicial District in Harris
County, Texas.  On February 21, 2014, another shareholder derivative lawsuit,
Luis Lim v. Reed J. Killion, et. al., was also filed in Harris County district
court.  Both complaints allege various causes of action against certain current
and former officers and directors, including claims for breach of fiduciary
duty, corporate waste, insider selling, and unjust enrichment.  On April 8,
2014, these derivative actions were consolidated into one action, and on
September 9, 2014, plaintiff filed an amended consolidated complaint. On April
13, 2015, the Court approved the settlement of the consolidated shareholder
derivative lawsuit, which stipulates the payment of $150,000 in cash, payable
within 15 Business Days of the settlement, and approximately 20,833 shares of
the Common Stock, issuable within 5 Business Days of the settlement. The cash
payment portion will be paid from insurance proceeds.
 
Potential Settlement of Securities Class Action Lawsuit


In November 2014, the Company entered a memorandum of understanding to settle
the securities class action lawsuit pending in the U.S. District Court for the
Southern District of Texas, captioned Fitzpatrick, Charles J. v. Uni-Pixel,
Inc., et. al. (Cause No. 4:13-cv-01649). If completed, the class action
settlement would result in a payment of $2.35 million in cash to the settlement
class, inclusive of fees and expenses. In addition, the Company would issue
$2.15 million in common stock to the settlement class with a range of shares of
common stock between 358,333 shares and 430,000 shares, calculated by using the
trailing 5 day average stock price from the date of court approval of
settlement.  The Company cannot provide any assurance that the potential
settlement will ultimately be finalized or approved. 


Securities and Exchange Commission Investigation


On November 19, 2013, the Company learned that the Fort Worth Regional Office of
the United States Securities and Exchange Commission (“SEC”) issued subpoenas
concerning the Company’s agreements related to its InTouch Sensors.  The Company
is cooperating fully with the SEC regarding this non-public, fact-finding
inquiry. The SEC has informed the Company that this inquiry should not be
construed as an indication that any violations of law have occurred or that the
SEC has any negative opinion of any person, entity or security. The Company does
not intend to comment further on this matter unless and until this matter is
closed or further action is taken by the SEC which, in the Company’s judgment,
merits further comment or public disclosure.
 
 
9

--------------------------------------------------------------------------------

 
 
Schedule 3(x)
Intellectual Property Rights


(i)  
Patents

 


Application Number
 
Company or Subsidiary
 
Status
 
Title
 
Date Filed
 
Country/Jurisdiction
PCT/US13/65844
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF PRINTING UNIFORM LINE WIDTHS WITH ANGLE EFFECT
 
10/21/2013
 
WIPO
PCT/US13/65849
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF ROLL TO ROLL PRINTING OF FINE LINES AND FEATURES WITH AN INVERSE
PATTERNING PROCESS
 
10/21/2013
 
WIPO
PCT/US13/65854
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF COATING MOLDED METALS FOR ABRASION RESISTANCE
 
10/21/2013
 
WIPO
PCT/US13/65878
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE WITH STRUCTURED PATTERNED
BACKING TAPE
 
10/21/2013
 
WIPO
PCT/US13/65884
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF PRINTING INTERSECTING LINES WITH ANGLE EFFECT
 
10/21/2013
 
WIPO
PCT/US13/65890
 
Uni-Pixel Displays, Inc.
 
Published
 
MULTI-STATION FLEXOGRAPHIC PRINTING PROCESS AND SYSTEM
 
10/21/2013
 
WIPO
PCT/US13/78297
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING A PHOTOMASK WITH FLEXOGRAPHY
 
12/30/2013
 
WIPO
PCT/US13/65898
 
Uni-Pixel Displays, Inc.
 
Published
 
LASER-ASSISTED ALIGNMENT OF MULTI-STATION FLEXOGRAPHIC PRINTING SYSTEM
 
10/21/2013
 
WIPO
PCT/US13/78312
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING AN INTEGRATED TOUCH SENSOR WITH DECORATIVE COLOR
GRAPHICS
 
12/30/2013
 
WIPO
PCT/US13/65903
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD AND SYSTEM OF MARKING A SUBSTRATE FOR VISUAL ALIGNMENT
 
10/21/2013
 
WIPO
PCT/US14/15635
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF ALIGNING TRANSPARENT SUBSTRATES USING MOIRÉ  INTERFERENCE
 
2/10/2014
 
WIPO
PCT/US14/61413
 
Uni-Pixel Displays, Inc.
 
Pending
 
OPTICAL ALIGNMENT OF MULTI-STATION  FLEXOGRAPHIC PRINTING SYSTEM USING
MOIRÉ  INTERFERENCE
 
10/20/2014
 
WIPO
PCT/US14/34121
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE TO AVOID BANDING
 
4/15/2014
 
WIPO

 
 
10

--------------------------------------------------------------------------------

 
 
PCT/US13/78318
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING A LOW VOLUME TRANSFER ANILOX ROLL FOR HIGH-RESOLUTION
FLEXOGRAPHIC PRINTING
 
12/30/2013
 
WIPO
PCT/US13/78333
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE FOR HIGH-RESOLUTION
PRINTING
 
12/30/2013
 
WIPO
PCT/US13/78344
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE WITH SUPPORT STRUCTURES
 
12/30/2013
 
WIPO
PCT/US14/16725
 
Uni-Pixel Displays, Inc.
 
Pending
 
WATERMARKED CONDUCTIVE PATTERN
 
2/17/2014
 
WIPO
PCT/US13/78351
 
Uni-Pixel Displays, Inc.
 
Pending
 
TOUCH SCREEN WITH CONDUCTIVE MESH UNDER POLARIZER
 
12/30/2013
 
WIPO
PCT/US14/17023
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF PASSIVATING A CONDUCTIVE PATTERN  WITH SELF-ASSEMBLING MONOLAYERS
 
2/19/2014
 
WIPO
PCT/US14/35079
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION AND
LOW VISIBILITY
 
4/23/2014
 
WIPO
PCT/US14/35119
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION, LOW
REFLECTANCE, AND LOW VISIBILITY
 
4/23/2014
 
WIPO
PCT/US14/54801
 
Uni-Pixel Displays, Inc.
 
Pending
 
BEZEL CIRCUIT
 
9/9/2014
 
WIPO
PCT/US15/14061
 
Uni-Pixel Displays, Inc.
 
Pending
 
ANILOX ROLL WITH LOW SURFACE ENERGY ZONE
 
2/2/2015
 
WIPO
PCT/US14/67290
 
Uni-Pixel Displays, Inc.
 
Pending
 
DUAL WEB FILM CONVEYANCE
 
11/25/2014
 
WIPO
PCT/US14/50331
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF CONTROLLING OXYGEN LEVELS FOR ELECTROLESS PLATING OF CATALYTIC FINE
LINES OR FEATURES
 
8/8/2014
 
WIPO
PCT/US14/57245
 
Uni-Pixel Displays, Inc.
 
Pending
 
ROLL-TO-ROLL ELECTROLESS PLATNG SYSTEM FOR CONTROLLED SUBSTRATE DEPTH
 
9/24/2014
 
WIPO
PCT/US14/57371
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF DESIGNING A CONDUCTIVE PATTERN WITH REDUCED CHANNEL BREAK VISIBILITY
 
9/25/2014
 
WIPO
PCT/US15/11038
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF FORMING CONDUCTIVE BREAKS USING FLEXOGRAPHIC MASK PRIOR TO ELECTROLESS
PLATING
 
1/12/2015
 
WIPO

 
 
11

--------------------------------------------------------------------------------

 
 
PCT/US15/24736
 
Uni-Pixel Displays, Inc.
 
Pending
 
METAL MESH TOUCH SENSOR WITH RANDOMIZED PITCH
 
4/7/2015
 
WIPO
PCT/US15/24790
 
Uni-Pixel Displays, Inc.
 
Pending
 
METAL MESH TOUCH SENSOR WITH RANDOMIZED CHANNEL DISPLACEMENT
 
4/7/2015
 
WIPO
PCT/US15/23539
 
Uni-Pixel Displays, Inc.
 
Pending
 
CATALYTIC PHOTORESIST FOR PHOTOLITHOGRAPHIC  METAL MESH TOUCH SENSOR FABRICATION
 
3/31/2015
 
WIPO
TW 102148155
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF PRINTING UNIFORM LINE WIDTHS WITH ANGLE EFFECT
 
12/25/2013
 
TW
TW 102148152
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF ROLL TO ROLL PRINTING OF FINE LINES AND FEATURES WITH AN INVERSE
PATTERNING PROCESS
 
12/25/2013
 
TW
TW 102148154
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF COATING MOLDED METALS FOR ABRASION RESISTANCE
 
12/25/2013
 
TW
TW 102148159
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE WITH STRUCTURED PATTERNED
BACKING TAPE
 
12/25/2013
 
TW
TW 102148157
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF PRINTING INTERSECTING LINES WITH ANGLE EFFECT
 
12/25/2013
 
TW
TW 102148158
 
Uni-Pixel Displays, Inc.
 
Published
 
MULTI-STATION FLEXOGRAPHIC PRINTING PROCESS AND SYSTEM
 
12/25/2013
 
TW
TW 102148666
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING A PHOTOMASK WITH FLEXOGRAPHY
 
12/27/2013
 
TW
TW 102139284
 
Uni-Pixel Displays, Inc.
 
Published
 
LASER-ASSISTED ALIGNMENT OF MULTI-STATION FLEXOGRAPHIC PRINTING SYSTEM
 
10/30/2013
 
TW
TW 102148667
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING AN INTEGRATED TOUCH SENSOR WITH DECORATIVE COLOR
GRAPHICS
 
12/27/2013
 
TW
TW 102148153
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD AND SYSTEM OF MARKING A SUBSTRATE FOR VISUAL ALIGNMENT
 
12/25/2013
 
TW
TW 103108112
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF ALIGNING TRANSPARENT SUBSTRATES USING MOIRÉ  INTERFERENCE
 
3/10/2014
 
TW
TW 103137721
 
Uni-Pixel Displays, Inc.
 
Pending
 
OPTICAL ALIGNMENT OF MULTI-STATION  FLEXOGRAPHIC PRINTING SYSTEM USING
MOIRÉ  INTERFERENCE
 
10/31/2014
 
TW
TW 103116374
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE TO AVOID BANDING
 
5/8/2014
 
TW
TW 102148669
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF MANUFACTURING A LOW VOLUME TRANSFER ANILOX ROLL FOR HIGH-RESOLUTION
FLEXOGRAPHIC PRINTING
 
12/27/2013
 
TW

 
 
12

--------------------------------------------------------------------------------

 
 
TW 102148671
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE FOR HIGH-RESOLUTION
PRINTING
 
12/27/2013
 
TW
TW 102148672
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE WITH SUPPORT STRUCTURES
 
12/27/2013
 
TW
TW 103108113
 
Uni-Pixel Displays, Inc.
 
Pending
 
WATERMARKED CONDUCTIVE PATTERN
 
3/10/2014
 
TW
TW 102148675
 
Uni-Pixel Displays, Inc.
 
Pending
 
TOUCH SCREEN WITH CONDUCTIVE MESH UNDER POLARIZER
 
12/27/2013
 
TW
TW 103108636
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF PASSIVATING A CONDUCTIVE PATTERN WITH SELF-ASSEMBLING MONOLAYERS
 
3/12/2014
 
TW
TW 103116803
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION AND
LOW VISIBILITY
 
5/13/2014
 
TW
TW 103116966
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION, LOW
REFLECTANCE, AND LOW VISIBILITY
 
5/14/2014
 
TW
TW 103132961
 
Uni-Pixel Displays, Inc.
 
Pending
 
BEZEL CIRCUIT
 
9/24/2014
 
TW
TW 104106017
 
Uni-Pixel Displays, Inc.
 
Pending
 
ANILOX ROLL WITH LOW SURFACE ENERGY ZONE
 
2/25/2015
 
TW
TW 103143642
 
Uni-Pixel Displays, Inc.
 
Pending
 
DUAL WEB FILM CONVEYANCE
 
12/15/2014
 
TW
TW 103128763
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF CONTROLLING OXYGEN LEVELS FOR ELECTROLESS PLATING OF CATALYTIC FINE
LINES OR FEATURES
 
8/21/2014
 
TW
TW 103134854
 
Uni-Pixel Displays, Inc.
 
Pending
 
ROLL-TO-ROLL ELECTROLESS PLATNG SYSTEM FOR CONTROLLED SUBSTRATE DEPTH
 
10/7/2014
 
TW
TW 103139320
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF DESIGNING A CONDUCTIVE PATTERN WITH REDUCED CHANNEL BREAK VISIBILITY
 
11/13/2014
 
TW
TW 104106986
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF FORMING CONDUCTIVE BREAKS USING FLEXOGRAPHIC MASK PRIOR TO ELECTROLESS
PLATING
 
3/5/2015
 
TW
TBD
 
Uni-Pixel Displays, Inc.
 
TBD
 
METAL MESH TOUCH SENSOR WITH RANDOMIZED PITCH
 
TBD
 
TW
TBD
 
Uni-Pixel Displays, Inc.
 
TBD
 
METAL MESH TOUCH SENSOR WITH RANDOMIZED CHANNEL DISPLACEMENT
 
TBD
 
TW

 
 
13

--------------------------------------------------------------------------------

 
 
TBD
 
Uni-Pixel Displays, Inc.
 
TBD
 
CATALYTIC PHOTORESIST FOR PHOTOLITHOGRAPHIC  METAL MESH TOUCH SENSOR FABRICATION
 
TBD
 
TW
13/784,699
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF PRINTING UNIFORM LINE WIDTHS WITH ANGLE EFFECT
 
3/4/2013
 
US
13/784,717
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF ROLL TO ROLL PRINTING OF FINE LINES AND FEATURES WITH AN INVERSE
PATTERNING PROCESS
 
3/4/2013
 
US
13/784,745
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF COATING MOLDED METALS FOR ABRASION RESISTANCE
 
3/4/2013
 
US
13/784,765
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE WITH STRUCTURED PATTERNED
BACKING TAPE
 
3/4/2013
 
US
13/784,782
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF PRINTING INTERSECTING LINES WITH ANGLE EFFECT
 
3/4/2013
 
US
13/784,795
 
Uni-Pixel Displays, Inc.
 
Published
 
MULTI-STATION FLEXOGRAPHIC PRINTING PROCESS AND SYSTEM
 
3/4/2013
 
US
13/929,533
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF MANUFACTURING A PHOTOMASK WITH FLEXOGRAP//HY
 
6/27/2013
 
US
13/851,929
 
Uni-Pixel Displays, Inc.
 
Allowed
 
LASER-ASSISTED ALIGNMENT OF MULTI-STATION FLEXOGRAPHIC PRINTING SYSTEM
 
3/27/2013
 
US
13/894,616
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING AN INTEGRATED TOUCH SENSOR WITH DECORATIVE COLOR
GRAPHICS
 
5/15/2013
 
US
13/851,933
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD AND SYSTEM OF MARKING A SUBSTRATE FOR VISUAL ALIGNMENT
 
3/27/2013
 
US
14/177,091
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF ALIGNING TRANSPARENT SUBSTRATES USING MOIRÉ  INTERFERENCE
 
2/10/2014
 
US
14/518,923
 
Uni-Pixel Displays, Inc.
 
Published
 
OPTICAL ALIGNMENT OF MULTI-STATION  FLEXOGRAPHIC PRINTING SYSTEM USING
MOIRÉ  INTERFERENCE
 
10/20/2014
 
US
14/252,945
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE TO AVOID BANDING
 
4/15/2014
 
US
13/901,524
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING A LOW VOLUME TRANSFER ANILOX ROLL FOR HIGH-RESOLUTION
FLEXOGRAPHIC PRINTING
 
5/23/2013
 
US
13/952,228
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE FOR HIGH-RESOLUTION
PRINTING
 
7/26/2013
 
US
14/037,002
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE WITH SUPPORT STRUCTURES
 
9/25/2013
 
US

 
 
14

--------------------------------------------------------------------------------

 
 
14/182,164
 
Uni-Pixel Displays, Inc.
 
Pending
 
WATERMARKED CONDUCTIVE PATTERN
 
2/17/2014
 
US
14/083,714
 
Uni-Pixel Displays, Inc.
 
Pending
 
TOUCH SCREEN WITH CONDUCTIVE MESH UNDER POLARIZER
 
11/19/2013
 
US
14/183,623
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF PASSIVATING A CONDUCTIVE PATTERN WITH SELF-ASSEMBLING MONOLAYERS
 
2/19/2014
 
US
14/259,278
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION AND
LOW VISIBILITY
 
4/23/2014
 
US
14/259,507
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION, LOW
REFLECTANCE, AND LOW VISIBILITY
 
4/23/2014
 
US
14/481,589
 
Uni-Pixel Displays, Inc.
 
Pending
 
BEZEL CIRCUIT
 
9/9/2014
 
US
14/611,490
 
Uni-Pixel Displays, Inc.
 
Pending
 
ANILOX ROLL WITH LOW SURFACE ENERGY ZONE
 
2/2/2015
 
US
14/552,873
 
Uni-Pixel Displays, Inc.
 
Pending
 
DUAL WEB FILM CONVEYANCE
 
11/25/2014
 
US
14/455,181
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF CONTROLLING OXYGEN LEVELS FOR ELECTROLESS PLATING OF CATALYTIC FINE
LINES OR FEATURES
 
8/8/2014
 
US
14/495,373
 
Uni-Pixel Displays, Inc.
 
Pending
 
ROLL-TO-ROLL ELECTROLESS PLATNG SYSTEM FOR CONTROLLED SUBSTRATE DEPTH
 
9/24/2014
 
US
14/496,007
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF DESIGNING A CONDUCTIVE PATTERN WITH REDUCED CHANNEL BREAK VISIBILITY
 
9/25/2014
 
US
14/594,804
 
Uni-Pixel Displays, Inc.
 
Pending
 
METHOD OF FABRICATING ISOLATED CONDUCTORS USING FLEXOGRAPHIC VOIDING
 
1/12/2015
 
US
14/680,763
 
Uni-Pixel Displays, Inc.
 
Pending
 
METAL MESH TOUCH SENSOR WITH RANDOMIZED PITCH
 
4/7/2015
 
US
14/680,974
 
Uni-Pixel Displays, Inc.
 
Pending
 
METAL MESH TOUCH SENSOR WITH RANDOMIZED CHANNEL DISPLACEMENT
 
4/7/2015
 
US
14/674,372
 
Uni-Pixel Displays, Inc.
 
Pending
 
CATALYTIC PHOTORESIST FOR PHOTOLITHOGRAPHIC  METAL MESH TOUCH SENSOR FABRICATION
 
3/31/2015
 
US
13/393,083
 
Uni-Pixel Displays, Inc.
 
Published
 
LIGHT-EXTRACTION GRAPHICS FILM
 
4/2/2012
 
US
100130247.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Randomly Rotated Micro Optical Structures for Banding Suppression from Point
Light Sources - TW
 
8/24/2011
 
TW

 
 
15

--------------------------------------------------------------------------------

 
 
13/818,903
 
Uni-Pixel Displays, Inc.
 
Pending
 
Rotated Micro-Optical Structures for Banding Suppression from Point Light
Sources
 
5/8/2013
 
US
PCT/US2010/055564
 
Uni-Pixel Displays, Inc.
 
Published
 
ADDRESS-SELECTABLE CHARGING OF CAPACITIVE DEVICES
 
11/5/2010
 
WO
99139470.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Address-Selectable Charging of Capacitive Devices (TW)
 
11/16/2010
 
TW
13/509,175
 
Uni-Pixel Displays, Inc.
 
Published
 
ADDRESS-SELECTABLE CHARGING OF CAPACITIVE DEVICES
 
5/16/2012
 
US
PCT/US10/54641
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF FORMING ELECTRICALLY CONDUCTIVELINES AND PATTERNS BY SURFACE ENERGY
MODIFICATION
 
10/29/2010
 
WO
99140520.00
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF FORMING ELECTRICALLY CONDUCTIVELINES AND PATTERNS BY SURFACE ENERGY
MODIFICATION TW
 
11/24/2010
 
TW
13/511,415
 
Uni-Pixel Displays, Inc.
 
Published
 
FORMATION OF ELECTRICALLY CONDUCTIVE PATTERN BY SURFACE ENERGY MODIFICATION
 
10/8/2012
 
US
1083747.80
 
Uni-Pixel Displays, Inc.
 
Pending
 
Method of Forming Electrically Conductive Lines and Patterns by Surface Energy
Modification PCT/EP
 
10/29/2010
 
EP
2012-541086
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Forming Electrically Conductive Lines and Patterns by Surface Energy
Modification PCT/JP
 
10/29/2010
 
JP
10-2012-7014574
 
Uni-Pixel Displays, Inc.
 
Granted
 
Method of Forming Electrically Conductive Lines and Patterns by Surface Energy
Modification PCT/KR
 
10/29/2010
 
KR
PCT/US11/34500
 
Uni-Pixel Displays, Inc.
 
Published
 
METHOD OF FABRICATING MICRO STRUCTURED SURFACES WITH ELECTRICALLY CONDUCTIVE
PATTERNS
 
4/29/2011
 
WO
13/698,854
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Fabricating Micro Structured Surfaces With Electrcally Conductive
Patterns PCT/US
 
12/7/2012
 
US
11778042.90
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Fabricating Micro Structured Surfaces With Electrically Conductive
Patterns PCT/EP
 
4/29/2011
 
EP
2013-509127
 
Uni-Pixel Displays, Inc.
 
Granted
 
Method of Fabricating Micro Structured Surfaces with Electrically Conductive
Patterns PCT/JP
 
4/29/2011
 
JP
10-2012-7025976
 
Uni-Pixel Displays, Inc.
 
Granted
 
Method of Fabricating Micro Structured Surfaces with Electrically Conductive
Patterns PCT/KR
 
4/29/2011
 
KR
TBD
 
Uni-Pixel Displays, Inc.
 
Unfiled
 
Method of Fabricating Micro Structured Surfaces with Electrically Conductive
Patterns
 
TBD
 
US
10/506,653
 
Uni-Pixel Displays, Inc.
 
Granted
 
DOUBLE-ELECTRET MEMS ACTUATOR PCT/US
 
9/26/2005
 
US

 
 
16

--------------------------------------------------------------------------------

 
 
13/072,159
 
Uni-Pixel Displays, Inc.
 
Granted
 
Interleaved Lighting System for 2D-3D Display Having Orthogonally Arranged Light
Extraction Features
 
3/25/2011
 
US
PCT/US12/27693
 
Uni-Pixel Displays, Inc.
 
Published
 
Low Reflectance Fingerprint Resistant Surface for Displays PCT
 
3/5/2012
 
WO
201280030496.60
 
Uni-Pixel Displays, Inc.
 
Published
 
Low Reflectance Fingerprint Surface for Displays
 
3/5/2012
 
CN
1320923.40
 
Uni-Pixel Displays, Inc.
 
Published
 
Low Reflectance Fingerprint Surface for Displays
 
3/5/2012
 
GB
JP2014-508347
 
Uni-Pixel Displays, Inc.
 
Published
 
Low Reflectance Fingerprint Surface for Displays
 
3/5/2012
 
JP
10-2013-7031144
 
Uni-Pixel Displays, Inc.
 
Published
 
Low Reflectance Fingerprint Surface for Displays
 
3/5/2012
 
KR
13/812,712
 
Uni-Pixel Displays, Inc.
 
Granted
 
Two and Three-Dimensional Image Display with Optical Emission Frequency Control
(US/NP)
 
3/27/2013
 
US
PCT/US12/59881
 
Uni-Pixel Displays, Inc.
 
Published
 
Uniboss Roll-to-Roll, Photo-Patterning Method Using A Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate. US/CONV
 
10/12/2012
 
WO
101137893.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate
 
10/15/2012
 
TW
13/979,627
 
Uni-Pixel Displays, Inc.
 
Granted
 
Photo-Patterning Using a Translucent Cylindrical Master to Form Microscopic
Conductive Lines on a Flexible Substrate (US/NP)
 
7/12/2013
 
US
201280058286.80
 
Uni-Pixel Displays, Inc.
 
Published
 
Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate
 
10/12/2012
 
CN
2014-537129
 
Uni-Pixel Displays, Inc.
 
Pending
 
Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate
 
10/12/2012
 
JP
10-2014-7013165
 
Uni-Pixel Displays, Inc.
 
Published
 
Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate
 
10/12/2012
 
KR
1407917.20
 
Uni-Pixel Displays, Inc.
 
Published
 
Photo-Patterning Using a Translucent Cylindrical Master to Form Microscopic
Conductive Lines on a Flexible Substrate
 
10/12/2012
 
GB

 
 
17

--------------------------------------------------------------------------------

 
 
13/486,334
 
Uni-Pixel Displays, Inc.
 
Published
 
LIGHT GUIDE WITH A PRINTED FILM US/CONV
 
6/1/2012
 
US
101123859.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Apparatus and Method for Making a Light Guide Using Printed Laminated Film (TW)
 
7/3/2012
 
TW
13/979,636
 
Uni-Pixel Displays, Inc.
 
Published
 
Light Guide with a Printed Film (US/NP)
 
7/12/2013
 
US
PCT/US12/42050
 
Uni-Pixel Displays, Inc.
 
Published
 
Method and Applicaiton of Flexible Scratch Resistant Film for Display Devices
(UNXL Diamond Guard) US/CONV
 
6/12/2012
 
WO
101121704.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Method and Application of Flexible Scratch Resistant Film for Display Devices
(UNXL Diamond Guard) - TW
 
6/18/2012
 
TW
14/354,507
 
Uni-Pixel Displays, Inc.
 
Published
 
Flexible Scratch Resistance Film for Display Devices
 
8/5/2014
 
US
2014-538781
 
Uni-Pixel Displays, Inc.
 
Pending
 
Method and Application of Flexible Scratch Resistant Film for Display Devices
 
6/12/2012
 
JP
10-2014-7013917
 
Uni-Pixel Displays, Inc.
 
Published
 
Method and Application of Flexible Scratch Resistant Film for Display Devices
 
6/12/2012
 
KR
201280058274.50
 
Uni-Pixel Displays, Inc.
 
Published
 
Method and Application of Flexible Scratch Resistant Film for Display Devices
 
6/12/2012
 
CN
1407916.40
 
Uni-Pixel Displays, Inc.
 
Published
 
Method and Application of Flexible Scratch Resistant Film for Display Devices
 
6/12/2012
 
GB
PCT/US12/61646
 
Uni-Pixel Displays, Inc.
 
Published
 
Apparatus and Method for Making a Light Guide Using Printed Laminated Film
US/CONV
 
10/24/2012
 
WO
101139205.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Apparatus and Method for Making a Light Guide Using Printed Laminated Film
US/CONV
 
10/24/2012
 
TW
PCT/US12/60035
 
Uni-Pixel Displays, Inc.
 
Published
 
An Electrically Turnable Heptamer Optical Filter Based on Fano Resonance US/CONV
 
10/22/2012
 
WO
101139032.00
 
Uni-Pixel Displays, Inc.
 
Published
 
An Electrically Turnable Heptamer Optical Filter Based on Fano Resonance TW
 
10/23/2012
 
TW
PCT/US12/61787
 
Uni-Pixel Displays, Inc.
 
Published
 
Methods of Fabricating Fully Integrated Touch Sensor Circut US/CONV
 
10/25/2012
 
WO
101138602.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Methods of Fabricating Fully Integrated Touch Sensor Circut TW
 
10/19/2012
 
TW
14/354,513
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Manufacturing a Capacative Touch Sensor Circuit Using a Roll-to-Roll
Process to Print a Conductive Microscopic Patterns on a Flexible Dielectric
Substrate
 
4/25/2014
 
US
2014-538975
 
Uni-Pixel Displays, Inc.
 
Pending
 
Method of Fabricating Fully Integrated Touch Sensor Circuit
 
10/25/2012
 
JP

 
 
18

--------------------------------------------------------------------------------

 
 
10-2014-7013919
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Fabricating Fully Integrated Touch Sensor Circuit
 
10/25/2012
 
KR
201280058240.60
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Fabricating Fully Integrated Touch Sensor Circuit
 
10/25/2012
 
CN
TBD
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Manufactureing a Capacative Touch Sensor Circuit Using A Roll-to-Roll
Process to Print a Conductive Microscopic Paterns on a Flexible Dielectric
Substrate
 
10/25/2012
 
GB
PCT/US12/61575
 
Uni-Pixel Displays, Inc.
 
Published
 
Methods of Fabricating Fully Integrated Touch Sensor Circuit US/CONV
 
10/24/2012
 
WO
101139206.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Methods of Fabricating Fully Integrated Touch Sensor Circuit US/CONV
 
10/24/2012
 
TW
14/354,492
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Manufacturing a Resistive Touch Sensor Circuit by Flexographic
Printing (US/NP)
 
4/25/2014
 
US
201280058267.50
 
Uni-Pixel Displays, Inc.
 
Published
 
Methods of Fabricating Fully Integrated Touch Sensor Circuit
 
10/24/2012
 
CN
10-2014-7013920
 
Uni-Pixel Displays, Inc.
 
Published
 
Methods of Fabricating Fully Integrated Touch Sensor Circuit
 
10/24/2012
 
KR
2014-538903
 
Uni-Pixel Displays, Inc.
 
Pending
 
Methods of Fabricating Fully Integrated Touch Sensor Circuit
 
10/24/2012
 
JP
1407915.60
 
Uni-Pixel Displays, Inc.
 
Published
 
Methods of Fabricating Fully Integrated Touch Sensor Circuit
 
10/24/2012
 
GB
PCT/US12/61602
 
Uni-Pixel Displays, Inc.
 
Published
 
Touch Sensor Patterned Electrodes with Scratch Resistance Layer US/CONV
 
10/24/2012
 
WO
101139207.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Touch Sensor Patterned Electrodes with Scratch Resistance Layer US/CONV
 
10/24/2012
 
TW
14/354,526
 
Uni-Pixel Displays, Inc.
 
Published
 
Touch Sensor Patterned Wlwctrodes with Scratch Resistance Layer
 
4/25/2014
 
US
201280058273.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Touch Sensor Patterned Electrodes with Scratch Resistance Layer
 
10/24/2012
 
CN
10-2014-7013921
 
Uni-Pixel Displays, Inc.
 
Published
 
Touch Sensor Patterned Electrodes with Scratch Resistance Layer
 
10/24/2012
 
KR
2014-538909
 
Uni-Pixel Displays, Inc.
 
Pending
 
Touch Sensor Patterned Electrodes with Scratch Resistance Layer
 
10/24/2012
 
JP
1407914.90
 
Uni-Pixel Displays, Inc.
 
Published
 
Touch Sensor Patterned Electrodes with Scratch Resistantce Layer
 
10/24/2012
 
GB
PCT/US12/61766
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Resistive Touch Screen US/CONV
 
10/25/2012
 
WO
101139213.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Resistive Touch Screen US/CONV
 
10/25/2012
 
TW
13/980,272
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Resistive Touch Screen (US/NP)
 
7/17/2013
 
US

 
 
19

--------------------------------------------------------------------------------

 
 
201280058243.X
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Resistive Touch Screen
 
10/25/2012
 
CN
10-2014-7013965
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Resistive Touch Screen
 
10/25/2012
 
KR
2014-538968
 
Uni-Pixel Displays, Inc.
 
Pending
 
Polarizer Resistive Touch Screen
 
10/15/2012
 
JP
1407910.70
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Resistive Touch Screen
 
10/25/2012
 
GB
PCT/US12/61763
 
Uni-Pixel Displays, Inc.
 
Published
 
Customized Embossing Method for Printing Patterns onto a Substrate Wherein
Specific Type of Tapes Connect the Flexoplate to the Printing Cylinder US/CONV
 
10/25/2012
 
WO
101139439.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Customized Embossing Method for Printing Patterns onto a Substrate Wherein
Specific Type of Tapes Connect the Flexoplate to the Printing Cylinder US/CONV
 
10/25/2012
 
TW
13/980,288
 
Uni-Pixel Displays, Inc.
 
Granted
 
Flexographic Printing Using Flexographic Printing Roll Configurations (US/NP)
 
7/17/2013
 
US
201280064429.60
 
Uni-Pixel Displays, Inc.
 
Published
 
Flexographic Printing using Flexographic Printing Roll Configurations
 
10/25/2012
 
CN
10-2014-7014142
 
Uni-Pixel Displays, Inc.
 
Published
 
Flexographic Printing using Flexographic Printing Roll Configurations
 
10/25/2012
 
KR
1409350.40
 
Uni-Pixel Displays, Inc.
 
Published
 
Flexographic Printing using Flexographic Printing Roll Configurations
 
10/25/2012
 
GB
14/525,685
 
Uni-Pixel Displays, Inc.
 
Pending
 
Flexographic Printing Using Flexographic Printing Roll Configurations
 
10/28/2014
 
US
PCT/US12/61809
 
Uni-Pixel Displays, Inc.
 
Published
 
Exposure Time Optimization for UV Curing Process US/CONV
 
10/25/2012
 
WO
101139441.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Exposure Time Optimization for UV Curing Process US/CONV
 
10/25/2012
 
TW
13/979,848
 
Uni-Pixel Displays, Inc.
 
Allowed
 
Optimization of UV Curing
 
7/15/2013
 
US
201280058245.90
 
Uni-Pixel Displays, Inc.
 
Published
 
Exposure Time Optimization for UV Curing Process
 
10/25/2012
 
CN
10-2014-7013922
 
Uni-Pixel Displays, Inc.
 
Published
 
Exposure Time Optimization for UV Curing Process
 
10/25/2012
 
KR
1407912.30
 
Uni-Pixel Displays, Inc.
 
Published
 
Exposure Time Optmization for UV Curing Process
 
10/25/2012
 
GB
PCT/US12/61926
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Colorizing High Resolution Conducting Patterns US/CONV
 
10/25/2012
 
WO
101139436.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Colorizing High Resolution Conducting Patterns US/CONV
 
10/25/2012
 
TW

 
 
20

--------------------------------------------------------------------------------

 
 
13/980,363
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Changing the Optical Properties of High Resolution Conducting Patterns
(US/NP)
 
7/18/2013
 
US
201280064302.40
 
Uni-Pixel Displays, Inc.
 
Published
 
Optical Property Alterations of High Resolution Conducting Patterns
 
10/25/2012
 
CN
10-2014-7014113
 
Uni-Pixel Displays, Inc.
 
Published
 
Optical Property Alterations of High Resolution Conducting Patterns
 
10/25/2012
 
KR
1409191.20
 
Uni-Pixel Displays, Inc.
 
Published
 
Optical Property Alterations of High Resolution Conducting Patterns
 
10/25/2012
 
GB
PCT/US12/61776
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Capacitive Touch Screen US/CONV
 
10/25/2012
 
WO
101139437.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Capacitive Touch Screen US/CONV
 
10/25/2012
 
TW
13/980,225
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Capacitive Touch Screen
 
7/17/2013
 
US
201280058259.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Capacitive Touch Screen
 
10/25/2012
 
CN
2014-538970
 
Uni-Pixel Displays, Inc.
 
Pending
 
Polarizer Capacitive Touch Screen
 
10/25/2012
 
JP
10-2014-7014117
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Capacitive Touch Screen
 
10/25/2012
 
KR
1407909.90
 
Uni-Pixel Displays, Inc.
 
Published
 
Polarizer Capacitive Touch Screen
 
10/25/2012
 
GB
11/611,727
 
Uni-Pixel Displays, Inc.
 
Granted
 
Stereoscopic Imaging Apparatus Incorporating a Parallax Barrier
 
12/15/2006
 
US
PCT/US13/23379
 
Uni-Pixel Displays, Inc.
 
Published
 
Low Reflectance Fingerprint Resistant Film
 
1/28/2013
 
WO
102103462.00
 
Uni-Pixel Displays, Inc.
 
Pending
 
Low Reflectance Fingerprint Resistant Film TW
 
1/30/2013
 
TW
102103461.00
 
Uni-Pixel Displays, Inc.
 
Pending
 
Transmitter and Receiver with Modulated Retro-Refelector for Free Space Optical
Communication Systems - TW
 
1/30/2013
 
TW
PCT/US13/59422
 
Uni-Pixel Displays, Inc.
 
Published
 
Foldable Multi-Touch Surface PCT
 
9/12/2013
 
WO
102133358.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Foldable Multi-Touch Surface TW
 
9/14/2013
 
TW
102103688.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Using Flexographic Printing to Make Parallax Filters for LCD Displays
 
1/31/2013
 
TW
PCT/US13/30259
 
Uni-Pixel Displays, Inc.
 
Published
 
Low Visibility Antennas - PCT
 
3/11/2013
 
WO
102112828.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Low Visibility Antennas - TW
 
4/11/2013
 
TW

 
 
21

--------------------------------------------------------------------------------

 
 
PCT/US2013/036636
 
Uni-Pixel Displays, Inc.
 
Published
 
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concentration PCT
 
4/15/2013
 
WO
102115856.00
 
Uni-Pixel Displays, Inc.
 
Pending
 
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concentration TW
 
5/3/2013
 
TW
14/398,657
 
Uni-Pixel Displays, Inc.
 
Pending
 
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
 
11/3/2014
 
US
201380023488.30
 
Uni-Pixel Displays, Inc.
 
Pending
 
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
 
4/15/2013
 
CN
TBD
 
Uni-Pixel Displays, Inc.
 
Pending
 
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
 
4/15/2013
 
JP
10-2014-7034161
 
Uni-Pixel Displays, Inc.
 
Pending
 
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
 
4/15/2013
 
KR
1417520.20
 
Uni-Pixel Displays, Inc.
 
Published
 
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
 
4/15/2013
 
GB
PCT/US13/30450
 
Uni-Pixel Displays, Inc.
 
Published
 
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
PCT
 
3/12/2013
 
WO
102114330.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
TW
 
4/23/2013
 
TW
14/398,686
 
Uni-Pixel Displays, Inc.
 
Pending
 
Manufacturing of High Resoultion Conductive Patterns Using Organometallic Ink
and Banded Anilox Rolls
 
11/3/2014
 
US
201380023568.90
 
Uni-Pixel Displays, Inc.
 
Pending
 
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
 
3/12/2013
 
CN
TBD
 
Uni-Pixel Displays, Inc.
 
Pending
 
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
 
3/12/2013
 
JP
10-2014-7033431
 
Uni-Pixel Displays, Inc.
 
Pending
 
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
 
3/12/2013
 
KR
1417516.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
 
3/12/2013
 
GB
PCT/US13/30591
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Activating Electroless Plating Catalyst to Print High Resolution
Conducting Patterns - PCT
 
3/12/2013
 
WO
102112673.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Activating Electroless Plating Catalyst to Print High Resolution
Conducting Patterns - TW
 
4/10/2013
 
TW
14/400,272
 
Uni-Pixel Displays, Inc.
 
Pending
 
Ink Composition for Manufacture of High Resolution Conducting Patterns
 
11/10/2014
 
US

 
 
22

--------------------------------------------------------------------------------

 
 
TBD
 
Uni-Pixel Displays, Inc.
 
Pending
 
Ink Composition for Manufacture of High Resolution Conducting Patterns
 
3/12/2013
 
CN
TBD
 
Uni-Pixel Displays, Inc.
 
Pending
 
Ink Composition for Manufacture of High Resolution Conducting Patterns
 
3/12/2013
 
JP
10-2014-7033432
 
Uni-Pixel Displays, Inc.
 
Pending
 
Ink Composition for Manufacture of High Resolution Conducting Patterns
 
3/12/2013
 
KR
1417518.60
 
Uni-Pixel Displays, Inc.
 
Pending
 
Ink Composition for Manufacture of High Resolution Conducting Patterns
 
3/12/2013
 
GB
PCT/US2013/030662
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Printing Patterns onto a Substrate Using Metal Nanoparticles and
Nanowires, Wherein the Printed Patterns Do Not Require Activation Process for
Plating PCT
 
3/13/2013
 
WO
102113917.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Method of Printing Patterns onto a Substrate Using Metal Nanoparticles and
Nanowires, Wherein the Printed Patterns Do Not Require Activation Process for
Plating TW
 
4/19/2013
 
TW
14/401,209
 
Uni-Pixel Displays, Inc.
 
Pending
 
Forming Conductive Patterns Using Ink Comprising Metal
 
11/14/2014
 
US
TBD
 
Uni-Pixel Displays, Inc.
 
Pending
 
Forming Conductive Patterns Using Ink Comprising Metal
 
3/13/2013
 
CN
TBD
 
Uni-Pixel Displays, Inc.
 
Pending
 
Forming Conductive Patterns Using Ink Comprising Metal
 
3/13/2013
 
JP
10-2014-7033466
 
Uni-Pixel Displays, Inc.
 
Pending
 
Forming Conductive Patterns Using Ink Comprising Metal
 
3/13/2013
 
KR
1417521.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Forming Conductive Patterns Using Ink Comprising Metal
 
3/13/2013
 
GB
TBD
 
Uni-Pixel Displays, Inc.
 
Unfiled
 
Electro-optic modulator based on a transmissive diffraction grating PCT
 
TBD
 
WO
TBD
 
Uni-Pixel Displays, Inc.
 
Unfiled
 
Electro-optic modulator based on a transmissive diffraction grating TW
 
TBD
 
TW
102120662.00
 
Uni-Pixel Displays, Inc.
 
Pending
 
Method for producing precision flexographic printed patterns TW
 
6/11/2013
 
TW
14/404,892
 
Uni-Pixel Displays, Inc.
 
Pending
 
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
 
12/1/2014
 
US
TBD
 
Uni-Pixel Displays, Inc.
 
Pending
 
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
 
6/11/2013
 
CN
TBD
 
Uni-Pixel Displays, Inc.
 
Pending
 
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
 
6/11/2013
 
JP
10-2014-7033467
 
Uni-Pixel Displays, Inc.
 
Pending
 
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
 
6/11/2013
 
KR
1417523.60
 
Uni-Pixel Displays, Inc.
 
Published
 
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
 
6/11/2013
 
GB

 
 
23

--------------------------------------------------------------------------------

 
 
13/945,393
 
Uni-Pixel Displays, Inc.
 
Pending
 
Two Sided Light Guide
 
7/18/2013
 
US
PCT/US13/30617
 
Uni-Pixel Displays, Inc.
 
Published
 
Ink Formulations for Flexographic Printing of High-Resolution Conduction
Patterns PCT
 
3/12/2013
 
WO
102112660.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Ink Formulations for Flexographic Printing of High-Resolution Conduction
Patterns TW
 
4/10/2013
 
TW
PCT/US13/32393
 
Uni-Pixel Displays, Inc.
 
Published
 
Method for Detecting Surface Energy Indicative of the Completion of
Cross-Linking Polymerization and Fingerprint Resistance PCT
 
3/15/2013
 
WO
102113911.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Method for Detecting Surface Energy Indicative of the Completion of
Cross-Linking Polymerization and Fingerprint Resistance TW
 
4/19/2013
 
TW
PCT/US12/62366
 
Uni-Pixel Displays, Inc.
 
Published
 
Coated Nano-Particle Catalytically Active Composite Inks (PCT)
 
10/29/2012
 
WO
101141719.00
 
Uni-Pixel Displays, Inc.
 
Published
 
Radiation Curable Nano-Composites for Electroless Planting, and High Speed
Printing of Fine Line Features (TW)
 
11/8/2012
 
TW
PCT/US14/11299
 
Uni-Pixel Displays, Inc.
 
Pending
 
Ink for Printing High Resolution Conducting Patterns that Contains a Solvent
(CIP)
 
1/13/2014
 
WO
PCT/US13/25028
 
Uni-Pixel Displays, Inc.
 
Published
 
A Fabry-Perot Interference Electro-Optic Modulating Device (PCT)
 
2/7/2013
 
WO
102107458.00
 
Uni-Pixel Displays, Inc.
 
Published
 
A Fabry-Perot Interference Electro-Optic Modulating Device (TW)
 
3/4/2013
 
TW
14/275,509
 
Uni-Pixel Displays, Inc.
 
Pending
 
Multi-Layer Scratch Resistance Film
 
5/12/2014
 
US


 


(ii)  
Expiration – None.



 
24

--------------------------------------------------------------------------------

 
 
Schedule 3(ee)
Ranking of Notes


None.
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 


Schedule 4(d)
Use of Proceeds


The gross proceeds of from the sale of the Notes and the Warrants are estimated
to be $15,000,000, assuming there is the Additional Closing (the
“Financing”).  Proceeds from the Financing will be used to pre-pay certain
in-property license, legal fees, placement agent fees, and for general corporate
purposes and working capital in the estimated amounts set forth below:
 
Use of Proceeds
     
In-Licenses for Intellectual Property
  $ 6,000,000  
Transaction fee related to In-Licenses
    600,000  
Placement agent fees
    1,025,000  
Legal fees
    200,000  
Working capital
    7,175,000  
Total Use of Proceeds
  $ 15,000,000  

 
 
 


 
26

--------------------------------------------------------------------------------

 


Schedule 4(q)
Post-Closing Lock-Up Parties


Jeff A. Hawthorne
Robert A. Rusenko
Robert J. Petcavich
Daniel K. Van Ostrand
Jeffrey W. Tomz
Bernard T. Marren
Carl. J. Yankowski
Bruce I. Berkoff
Ross A. Young
William Wayne Patterson
Anthony J. LeVecchio
Malcolm J. Thompson
 
 
 
27

--------------------------------------------------------------------------------

 